Exhibit 10.2

AMENDED AND RESTATED CONTRIBUTION AGREEMENT

BY AND AMONG

TARVALÓN, S.L.,

BACARRETO, S.L.

SFDS GLOBAL HOLDINGS BV,

OCM LUXEMBOURG EPOF MEATS HOLDINGS SARL,

OCM LUXEMBOURG OPPS MEATS HOLDINGS SARL,

AND

OCM LUXEMBOURG EPOF SARL (FOR PURPOSES OF SECTION 7.3 AND ARTICLE IX ONLY)

AND

SMITHFIELD FOODS, INC. (FOR THE PURPOSES OF ARTICLES VII AND IX ONLY)

August 7, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   2

1.1

     Accounts    2

1.2

     Affiliate    3

1.3

     Agreement    3

1.4

     Approval    3

1.5

     Assets    3

1.6

     Assignment Agreement    3

1.7

     Books and Records    3

1.8

     Class A Board Members    3

1.9

     Class B Board Members    3

1.10

     Class A HoldCo Shares    3

1.11

     Class B HoldCo Shares    3

1.12

     Closing    3

1.13

     Closing Date    3

1.14

     Company    4

1.15

     Confidentiality and Exclusivity Agreement    4

1.16

     Constituent Documents    4

1.17

     Contracts    4

1.18

     Contributed Shares    4

1.19

     Debt    4

1.20

     Earn-Out Agreement    4

1.21

     Effective Time of Closing    4

1.22

     Employment Regulations    4

1.23

     Environment    4

1.24

     Environmental Consents    4

1.25

     Environmental Laws    4

1.26

     Environmental Matters    4

1.27

     EPOF    5

1.28

     EPOF HoldCo Shares    5

1.29

     EPOF Purchased Shares    5

1.30

     EPOF Shares    5

1.31

     EPOF Target Debt    5

1.32

     Equipment    5

1.33

     Exchange Act    5

1.34

     Expenses    5

1.35

     Financial Statements    5

1.36

     FrenchCo Business    5

1.37

     FrenchCo Intellectual Property Rights    5

1.38

     GAAP    5

1.39

     Governmental Authority    5

1.40

     Hazardous Materials    5

1.41

     HoldCo Shares    6

1.42

     Industry Wide Plan    6

1.43

     Intellectual Property    6

1.44

     Inventory    6

 

i



--------------------------------------------------------------------------------

1.45

     Knowledge of Smithfield    6

1.46

     Law    6

1.47

     Letter Agreement    6

1.48

     Liabilities    6

1.49

     Lien    6

1.50

     Losses    6

1.51

     Material Adverse Effect    7

1.52

     Oaktree    7

1.53

     OCM    7

1.54

     OCM Indemnified Parties    7

1.55

     OPPS    7

1.56

     OPPS HoldCo Shares    7

1.57

     OPPS Purchased Shares    7

1.58

     OPPS Shares    7

1.59

     OPPS Target Debt    7

1.60

     Permits    7

1.61

     Person    7

1.62

     Properties    7

1.63

     Purchase Agreement    8

1.64

     Retirement Benefit    8

1.65

     Sara Lee/DE    8

1.66

     Shares    8

1.67

     Site    8

1.68

     SLC    8

1.69

     SLE    8

1.70

     Smithfield    8

1.71

     Smithfield France    8

1.72

     Smithfield HoldCo Initial Shares    8

1.73

     Smithfield HoldCo Shares    8

1.74

     Smithfield Indemnified Parties    8

1.75

     Smithfield Initial Shares    8

1.76

     Smithfield Shares    8

1.77

     Smithfield Target Debt    8

1.78

     State Social Security Plan    9

1.79

     Stockholders Agreement    9

1.80

     Subsidiaries    9

1.81

     Target Company IT Systems    9

1.82

     Target Employee Benefit Plan    9

1.83

     Tax    9

1.84

     Tax Regulations    9

1.85

     Tax Return    9

1.86

     Third-Party Intellectual Property Rights    9

1.87

     Third Party Right    9

1.88

     Transaction Material Adverse Effect    10

1.89

     Tri-Artisan    10

 

ii



--------------------------------------------------------------------------------

ARTICLE II CONTRIBUTION AND SHARE ISSUANCE

   10

2.1

     Contribution to the Company and Share Issuance    10

2.2

     Contribution to HoldCo and Share Issuance    12

2.3

     Deliveries at Closing    14

2.4

     Company Directors    16

2.5

     Deliveries Post Closing by HoldCo    17

2.6

     Registration with Companies Registry    17

ARTICLE III WARRANTIES OF SMITHFIELD

   17

3.1

     Organization of Smithfield    17

3.2

     Smithfield Authorization; Execution and Delivery; Enforceability    17

3.3

     No Violation or Conflict by Smithfield    18

3.4

     Title to Contributed Shares    18

3.5

     Organization of the Company and HoldCo    18

3.6

     Company and HoldCo Authorization; Execution and Delivery; Enforceability   
18

3.7

     No Violation or Conflict by the Company or HoldCo    18

3.8

     Organization and Authority of Smithfield France    19

3.9

     Capitalization    19

3.10

     No Violation or Conflict by Smithfield France    19

3.11

     Subsidiaries    19

3.12

     Sufficiency of Assets    19

3.13

     Financial Statements    19

3.14

     Liabilities at Effective Time of Closing    20

3.15

     Authorizations, Valid Obligations, Filings and Consents    20

3.16

     Smithfield, the Shares and Smithfield France and Subsidiaries    20

3.17

     Organizational Documents of Smithfield France and the Subsidiaries    20

3.18

     Absence of Changes    20

3.19

     Statutory Books    21

3.20

     Accounting Records    21

3.21

     Securities Exchange Act    21

3.22

     Borrowings and Mortgages    22

3.23

     Sureties    22

3.24

     Grants    22

3.25

     Licenses    23

3.26

     Compliance    23

3.27

     The Business Assets    23

3.28

     Consents, Approvals and Compliance with Laws    25

3.29

     No Broker    25

3.30

     Contractual Matters    25

3.31

     Litigation    27

3.32

     Investigations    27

3.33

     Insolvency, etc.    27

3.34

     IP/IT    28

3.35

     Real Estate    29

3.36

     Environmental    31

3.37

     Employment    32

3.38

     Retirement Benefits    34

 

iii



--------------------------------------------------------------------------------

3.39

     Tax Matters    35

3.40

     Value of Smithfield France    35

ARTICLE IV WARRANTIES OF EPOF AND OPPS

   35

4.1

     EPOF Warranties    35

4.2

     OPPS Warranties    36

ARTICLE V COVENANTS

   37

5.1

     Conduct of Business of Smithfield France and the Subsidiaries    37

5.2

     Access to Information    37

5.3

     Commercially Reasonable Efforts    37

5.4

     Public Announcements    37

5.5

     Confidentiality and Exclusivity Agreement    37

5.6

     Target Debt    38

ARTICLE VI CONDITIONS PRECEDENT TO CLOSING

   38

6.1

     Conditions Precedent to Obligations of OCM    38

6.2

     Conditions Precedent to Obligations of Smithfield    39

ARTICLE VII INDEMNITIES AND ADDITIONAL COVENANTS

   39

7.1

     Smithfield’s Indemnity    39

7.2

     OCM’s Indemnity    41

7.3

     Additional OCM Indemnity    42

7.4

     Company Indemnity    42

7.5

     Further Assurances    42

ARTICLE VIII TERMINATION; WAIVER

   43

8.1

     Termination    43

8.2

     Effect of Termination    43

8.3

     Waiver; Extension    43

ARTICLE IX MISCELLANEOUS

   44

9.1

     Entire Agreement; Amendment    44

9.2

     Expenses    44

9.3

     Governing Law; Consent to Jurisdiction    44

9.4

     Assignment    45

9.5

     Notices    45

9.6

     Counterparts; Headings    46

9.7

     Specific Performance    47

9.8

     Interpretation    47

9.9

     Severability    47

9.10

     No Reliance    47

9.11

     Survival; Exhibits    47

9.12

     Oaktree    47

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 1.19   Earn-Out Agreement Exhibit 1.75   Stockholders Agreement Exhibit
3.9   Capitalization Exhibit 3.11   Subsidiaries

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CONTRIBUTION AGREEMENT

AMENDED AND RESTATED CONTRIBUTION AGREEMENT, made as of the 7th day of August,
2006, by and among Tarvalón, S.L., a private limited company organized under the
laws of Spain (the “Company”), Bacarreto, S.L., a private limited company
organized under the laws of Spain (“HoldCo”), SFDS Global Holdings BV, a private
limited liability company organized under the laws of the Netherlands
(“Smithfield”), OCM Luxembourg EPOF Meats Holdings SARL, a société à
responsibilité limitée organized under the laws of Luxembourg (“EPOF”), OCM
Luxembourg OPPS Meats Holdings SARL, a société à responsibilité limitée
organized under the laws of Luxembourg (“OPPS” and collectively with EPOF,
“OCM”) and, for the purposes of Section 7.3 and Article IX only, OCM Luxembourg
EPOF SARL, a société à responsibilité limitée organized under the laws of
Luxembourg (“Oaktree”) and, for the purposes of Articles VII and IX only,
Smithfield Foods, Inc. (“Parent”).

RECITALS

WHEREAS, Smithfield has organized the Company solely for the purpose of
consummating the transactions contemplated by that certain Agreement (as amended
or supplemented, the “Purchase Agreement”), dated June 26, 2006, among Parent,
the Company and Sara Lee Corporation (“SLE”), providing for the purchase by the
Company of SLE’s and its Affiliates’ European meats business, and is the holder
of 3,200 Shares (as defined herein);

WHEREAS, Smithfield has organized HoldCo to serve as the parent holding company
of the Company;

WHEREAS, on June 29, 2006, the Company, Smithfield, Oaktree and Parent entered
into the Contribution Agreement (the “Original Contribution Agreement”)
providing for certain contributions of cash and stock to the Company;

WHEREAS, the parties desire to amend and restate the Original Contribution
Agreement;

WHEREAS, in consideration of the partial payment of the purchase price under the
Purchase Agreement, (a) Smithfield has agreed to acquire from SLE and its
Affiliates €50,000,000 million of debt obligations incurred by Affiliates of SLE
in connection with the European Business (as defined in the Purchase Agreement)
(the “Smithfield Target Debt”), (b) EPOF has agreed to acquire from SLE and its
Affiliates €74,723,539 million of debt obligations incurred by Affiliates of SLE
in connection with the European Business (the “EPOF Target Debt”) and (c) OPPS
has agreed to acquire from SLE and its Affiliates €34,166,461 million of debt
obligations from certain entities incurred by Affiliates of SLE in connection
with the European Business (the “OPPS Target Debt”);

WHEREAS, Smithfield desires to (a) contribute to the Company all of the shares
of capital stock of Smithfield France SAS (“Smithfield France”) held by
Smithfield and its Affiliates (with a deemed gross enterprise value of €120
million, which includes €20 million of debt (the “Debt”)) in exchange for Shares
and (b) contribute the Smithfield Target Debt to the Company in exchange for
Shares;



--------------------------------------------------------------------------------

WHEREAS, EPOF desires to contribute the EPOF Target Debt to the Company in
exchange for Shares;

WHEREAS, OPPS desires to contribute the OPPS Target Debt to the Company in
exchange for Shares;

WHEREAS, following the contribution to the Company by (i) Smithfield of
Smithfield France and the Smithfield Target Debt, (ii) EPOF of the EPOF Target
Debt and (iii) OPPS of the OPPS Target Debt, (x) Smithfield desires to sell to
EPOF and EPOF desires to acquire from Smithfield 1,098 Shares (the “EPOF
Purchased Shares”) out of the Smithfield Initial Shares, equivalent to 34.31% of
the share capital of the Company before the share capital increase contemplated
by Section 2.1(b) and (y) Smithfield desires to sell to OPPS and OPPS desires to
acquire from Smithfield 502 Shares (the “OPPS Purchased Shares”) out of the
Smithfield Initial Shares, equivalent to 15.69% of the share capital of the
Company before the share capital increase contemplated by Section 2.1(b);

WHEREAS, following the transactions described above, EPOF shall own 34.31% of
the outstanding Shares, OPPS shall own 15.69% of the outstanding Shares and
Smithfield shall own 50% of the outstanding Shares;

WHEREAS, each of (i) EPOF, OPPS and Smithfield desire to contribute their
ownership interests in the Company to HoldCo in exchange for a ratable
percentage of HoldCo Shares (as defined herein) and (ii) Smithfield, EPOF, OPPS
and HoldCo desire to enter into the Earn-Out Agreement;

WHEREAS, immediately following such exchange, (a) Smithfield desires to sell to
EPOF and EPOF desires to acquire from Smithfield, 1,098 HoldCo Shares out of the
Smithfield Initial HoldCo Shares, equivalent to 34.31% of the share capital of
the HoldCo before the share capital increase contemplated by Section 2.2(d) and
(b) Smithfield desires to sell to OPPS and OPPS desires to acquire from
Smithfield, 502 HoldCo Shares out of the Smithfield Initial HoldCo Shares,
equivalent to 15.69% of the share capital of the Company before the share
capital increase contemplated by Section 2.2(d); and

WHEREAS, following the transactions described above, EPOF shall own 34.31% of
the outstanding HoldCo Shares, OPPS shall own 15.69% of the outstanding HoldCo
Shares and Smithfield shall own 50% of the outstanding HoldCo Shares;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, it
hereby is agreed that:

ARTICLE I

DEFINITIONS

When used in this Agreement, the following terms shall have the meanings
specified:

1.1 Accounts. “Accounts” shall mean all accounts receivable, notes receivable
and associated rights owned by Smithfield France and the Subsidiaries.

 

2



--------------------------------------------------------------------------------

1.2 Affiliate. “Affiliate” shall mean, with respect to any Person, any other
Person directly, or indirectly through one or more intermediaries, controlling,
controlled by or under common control with such Person. As used in this
definition of the term “Affiliate” and elsewhere herein with respect to any
Affiliate of any Person, “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by voting trust,
contract or similar arrangement, as trustee or executor, or otherwise.

1.3 Agreement. “Agreement” shall mean this Amended and Restated Contribution
Agreement, together with the Exhibits attached hereto, as the same may be
amended from time to time in accordance with the terms hereof.

1.4 Approval. “Approval” shall mean approval or qualification by and/or due
registration with the appropriate taxation, social security, supervisory, fiscal
or other applicable regulatory authorities in the relevant state or
jurisdiction, in order to obtain tax approved, favored or qualified status in
the relevant jurisdiction, and Approved shall be construed accordingly.

1.5 Assets. “Assets” shall mean all of the assets of Smithfield France and the
Subsidiaries, including, without limitation, the Accounts, Books and Records,
Contracts, Equipment, Intellectual Property, Inventory, Permits and Real
Property.

1.6 Assignment Agreement. “Assignment Agreement” shall have the meaning given to
such term in Section 5.6.

1.7 Books and Records. “Books and Records” shall mean original or true and
complete copies of all of the books, records, ledgers, files, data and
information of Smithfield France and the Subsidiaries.

1.8 Class A Board Members. “Class A Board Members” shall have the meaning given
to such term in Section 2.2(e).

1.9 Class B Board Members. “Class B Board Members” shall have the meaning given
to such term in Section 2.2(e).

1.10 Class A HoldCo Shares. “Class A HoldCo Shares” shall have the meaning given
to such term in Section 2.2(e).

1.11 Class B HoldCo Shares. “Class B HoldCo Shares” shall have the meaning given
to such term in Section 2.2(e).

1.12 Closing. “Closing” shall mean the conference to be held at 10:00 a.m.,
local time, on the Closing Date, at the offices of Hunton & Williams LLP located
at 200 Park Avenue, New York, New York 10166, or at such other time and place as
the parties may mutually agree.

1.13 Closing Date. “Closing Date” shall mean the date on which the transactions
contemplated by the Purchase Agreement are consummated.

 

3



--------------------------------------------------------------------------------

1.14 Company. “Company” shall have the meaning given to such term in the
Preamble hereto.

1.15 Confidentiality and Exclusivity Agreement. “Confidentiality and Exclusivity
Agreement” shall mean the letter agreement, dated May 4, 2006, between
Smithfield Foods, Inc. and Oaktree.

1.16 Constituent Documents. “Constituent Documents” shall mean the articles of
association and bylaws (or similar organizational documents) of any entity.

1.17 Contracts. “Contracts” shall mean all material contracts, agreements,
leases, licenses, relationships and commitments, written or oral, to which
Smithfield France or any of the Subsidiaries are a party or by which any of them
are bound, and that are required to conduct the business of Smithfield France
and the Subsidiaries.

1.18 Contributed Shares. “Contributed Shares” shall mean all of the shares of
capital stock of Smithfield France held by Smithfield.

1.19 Debt. “Debt” shall have the meaning given to such term in the Recitals
hereto.

1.20 Earn-Out Agreement. “Earn-Out Agreement” shall mean that certain Earn-Out
Agreement to be entered into between Smithfield, EPOF, OPPS and HoldCo,
substantially in the form of Exhibit 1.20 attached hereto.

1.21 Effective Time of Closing. “Effective Time of Closing” shall mean 12:01 AM,
local time, on the Closing Date.

1.22 Employment Regulations. “Employment Regulations” shall mean the Transfer of
Undertaking (Protection of Employment) Regulations 1981.

1.23 Environment. “Environment” shall mean all or part of any of the following
media, namely air (including the air within buildings or other natural or
man-made structures above or below ground), water and land and any living
organisms or systems supported by those media.

1.24 Environmental Consents. “Environmental Consents” shall mean any material
permit, license, authorization, approval or consent required under Environmental
Laws for the carrying on of the FrenchCo Business or the use of, or any
activities or operations carried out at, any Site owned or occupied by
Smithfield France or the Subsidiaries.

1.25 Environmental Laws. “Environmental Laws” shall mean all international,
European Union, national, state, federal, regional or local laws (including
common law, statute law, civil and criminal law and including codes of practice
and guidance notes which are of mandatory effect) which are in force and binding
at the date of this Agreement, to the extent that they relate to Environmental
Matters.

1.26 Environmental Matters. “Environmental Matters” shall mean all matters
relating to the pollution, protection of or prevention of harm to the
Environment.

 

4



--------------------------------------------------------------------------------

1.27 EPOF. “EPOF” shall have the meaning given to such term in the Preamble
hereto.

1.28 EPOF HoldCo Shares. “EPOF HoldCo Shares” shall have the meaning given to
such term in Section 2.2(g).

1.29 EPOF Purchased Shares. “EPOF Purchased Shares” shall have the meaning given
to such term in the Recitals hereto.

1.30 EPOF Shares. “EPOF Shares” shall have the meaning given to such term in
Section 2.1(e).

1.31 EPOF Target Debt. “EPOF Target Debt “ shall have the meaning given to such
term in the Recitals hereto.

1.32 Equipment. “Equipment” shall mean all machinery, vehicles, equipment,
furniture, fixtures, furnishings, parts, tools, engineering and other items of
tangible personal property owned or leased by Smithfield France and the
Subsidiaries and that are required to conduct the business of Smithfield France
and the Subsidiaries.

1.33 Exchange Act. “Exchange Act” shall have the meaning given to such term in
Section 3.21.

1.34 Expenses. “Expenses” shall have the meaning given to such term in
Section 9.2.

1.35 Financial Statements. “Financial Statements” shall mean the unaudited
financial statements of the FrenchCo Business for the three fiscal years ended
April 27, 2003, May 2, 2004 and May 1, 2005 containing consolidated statements
of operations for the fiscal years 2003, 2004 and 2005 and consolidated balance
sheets as of April 27, 2003, May 2, 2004 and May 1, 2005.

1.36 FrenchCo Business. “FrenchCo Business” shall mean the business of
Smithfield France and the Subsidiaries.

1.37 FrenchCo Intellectual Property Rights. “FrenchCo Intellectual Property
Rights shall have the meaning give to such term in Section 3.34 hereof.

1.38 GAAP. “GAAP” shall mean generally accepted accounting principles as in
effect in the United States as of the date of the subject financial statement.

1.39 Governmental Authority. “Governmental Authority” shall mean the government
of any nation, state, city, locality or other political subdivision thereof, any
multinational organization, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any executive official thereof.

1.40 Hazardous Materials. “Hazardous Materials” shall have the meaning given to
such term in Section 3.36.

 

5



--------------------------------------------------------------------------------

1.41 HoldCo Shares. “HoldCo Shares” shall mean the shares (“participaciones
sociales”) of capital stock of HoldCo.

1.42 Industry Wide Plan. “Industry Wide Plan” shall mean any scheme, plan, fund
or arrangement which provides Retirement Benefits to or in respect of employees
in which employers may participate even if they are not within the same
corporate group as the other participating employers whether under a collective
bargaining agreement or otherwise, other than state social security plans in any
relevant jurisdiction.

1.43 Intellectual Property. “Intellectual Property” shall mean all material
(a) inventions (whether patentable or unpatentable and whether or not reduced to
practice), improvements thereto and patents, patent applications and patent
disclosures, together with reissuances, continuations, continuations-in-part,
revisions, extensions and reexaminations thereof, (b) trademarks, service marks,
trade dress, logos, trade names and corporate names, together with translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith and applications, registrations and renewals in connection
therewith, (c) copyrightable works, copyrights and applications, registrations
and renewals in connection therewith, (d) trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals),
(e) computer software (including data and related documentation), (f) other
proprietary rights, (g) rights as a licensee or authorized user of the
intellectual property of any third party and (h) copies and tangible embodiments
thereof (in whatever form or medium).

1.44 Inventory. “Inventory” shall mean all raw materials, work in progress and
finished goods, wherever located, owned by Smithfield France and the
Subsidiaries in connection with the FrenchCo Business.

1.45 Knowledge of Smithfield. “Knowledge of Smithfield” shall mean the actual
knowledge of, after all reasonable inquiry by, C. Larry Pope, Richard J. M.
Poulson, Dan G. Stevens and Robert Sharpe I.

1.46 Law. “Law” shall mean any federal, state, local or other law or
governmental requirement of any kind, and the rules, regulations and orders
promulgated thereunder.

1.47 Letter Agreement. “Letter Agreement” shall have the meaning given to such
term in Section 5.6 hereof.

1.48 Liabilities. “Liabilities” shall have the meaning given to such term in
Section 3.13.

1.49 Lien. “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other) or preference, priority,
right of first refusal, restriction on transfer, right or other security
interest or preferential arrangement or adverse claim of any kind or nature
whatsoever.

1.50 Losses. “Losses” shall have the meaning given to such term in Section 7.1
hereof.

 

6



--------------------------------------------------------------------------------

1.51 Material Adverse Effect. “Material Adverse Effect” shall mean a material
adverse change in or effect on the financial condition, business, properties,
results of operations or prospects of Smithfield France and the Subsidiaries,
taken as a whole; provided, however, that “Material Adverse Effect” shall not
include the effect of any change or effect arising out of or attributable to
(a) the markets in which Smithfield France and the Subsidiaries operate
generally, (b) general economic or political conditions (including those
effecting the securities markets), (c) the public announcement of this Agreement
or the Purchase Agreement or of the consummation of the transactions
contemplated hereby and thereby, (d) any change arising in connection with acts
of war (whether or not declared), sabotage or terrorism, military actions or the
escalation thereof or other force majeure events occurring after the date hereof
or (e) changes in Laws or accounting rules.

1.52 Oaktree. “Oaktree” shall have the meaning given to such term in the
Recitals hereto.

1.53 OCM. “OCM” shall have the meaning given to such term in the Preamble
hereto.

1.54 OCM Indemnified Parties. “OCM Indemnified Parties” shall have the meaning
given to such term in Section 7.1 hereof.

1.55 OPPS. “OPPS” shall have the meaning given to such term in the Preamble
hereto.

1.56 OPPS HoldCo Shares. “OPPS HoldCo Shares” shall have the meaning given to
such term in Section 2.2(g).

1.57 OPPS Purchased Shares. “OPPS Purchased Shares” shall have the meaning given
to such term in the Recitals hereto.

1.58 OPPS Shares. “OPPS Shares” shall have the meaning given to such term in
Section 2.1(e).

1.59 OPPS Target Debt. “OPPS Target Debt “ shall have the meaning given to such
term in the Recitals hereto.

1.60 Permits. “Permits” shall have the meaning given to such term in
Section 3.26.

1.61 Person. “Person” shall mean any individual, sole proprietorship, trust,
estate, executor, legal representative, unincorporated association, association,
institution, corporation, company, partnership, limited liability company,
limited liability partnership, joint venture, government, Governmental
Authority, and any regulatory or self-regulatory authority or agency or other
entity.

1.62 Properties. “Properties” shall mean all real property owned or leased by
Smithfield France or any Subsidiary, together with the improvements located
thereon, including all appurtenant rights, claims and interests, which is used
in and is material to the conduct of the FrenchCo Business.

 

7



--------------------------------------------------------------------------------

1.63 Purchase Agreement. “Purchase Agreement” shall have the meaning given to
such term in the Recitals hereto.

1.64 Retirement Benefit. “Retirement Benefits” shall mean any pension,
allowance, lump sum, gratuity or similar benefit provided or to be provided on
or after retirement, death, disability or leaving service (whether voluntary or
not) in respect of an employee’s employment. This does not include post
retirement medical and dental and other healthcare and welfare benefits,
termination indemnities and any benefits provided under an arrangement the sole
purpose of which is to provide benefits on the accidental injury or death of an
employee.

1.65 Sara Lee/DE. “Sara Lee/DE” shall have the meaning given to such term in
Section 5.6.

1.66 Shares. “Shares” shall mean the shares (“participaciones sociales”) of
capital stock of the Company.

1.67 Site. “Site” shall have the meaning given to such term in Section 3.36.

1.68 SLC. “SLC” shall have the meaning given to such term in Section 5.6.

1.69 SLE. “SLE” shall have the meaning given to such term in the Recitals
hereto.

1.70 Smithfield. “Smithfield” shall have the meaning given to such term in the
Preamble hereto.

1.71 Smithfield France. “Smithfield France” shall have the meaning given to such
term in the Recitals hereto.

1.72 Smithfield HoldCo Initial Shares. “Smithfield HoldCo Initial Shares” shall
mean the 3,200 HoldCo Shares owned by Smithfield prior to the increase of
capital of HoldCo pursuant to Section 2.2(d).

1.73 Smithfield HoldCo Shares. “Smithfield HoldCo Shares” shall have the meaning
given to such term in Section 2.2(g).

1.74 Smithfield Indemnified Parties. “Smithfield Indemnified Parties” shall have
the meaning given to such term in Section 7.2 hereof.

1.75 Smithfield Initial Shares. “Smithfield Initial Shares” shall mean the
Shares owned by Smithfield prior to the increase of capital of the Company
pursuant to Section 2.1(b).

1.76 Smithfield Shares. “Smithfield Shares” shall have the meaning given to such
term in Section 2.1(e).

1.77 Smithfield Target Debt. “Smithfield Target Debt” shall have the meaning
given to such term in the Recitals hereto.

 

8



--------------------------------------------------------------------------------

1.78 State Social Security Plan. “State Social Security Plan” shall mean any
Retirement Benefit plans that are operated by state entities to which Smithfield
France or any of the Subsidiaries are required to contribute under Law.

1.79 Stockholders Agreement. “Stockholders Agreement” shall mean that certain
Stockholders Agreement, to be entered into as of the Closing Date, among HoldCo,
Smithfield, EPOF and OPPS, substantially in the form of Exhibit 1.79.

1.80 Subsidiaries. “Subsidiaries” shall mean, collectively, Jean Caby SAS and
Dispranor SARL and “Subsidiary” shall mean either one of the foregoing.

1.81 Target Company IT Systems. “Target Company IT Systems” shall mean all
computer hardware (including network and communications equipment) and software
(including associated preparatory materials, user manuals and other related
documentation) owned, used, leased or licensed by Smithfield France and the
Subsidiaries.

1.82 Target Employee Benefit Plan. “Target Employee Benefit Plan” shall mean, in
any jurisdiction, any scheme, fund, arrangement, plan or agreement, custom or
practice (whether funded or unfunded) under which Smithfield or Smithfield
France or any of the Subsidiaries provides, is liable or contingently liable to
provide or has agreed to provide (or to which Smithfield or Smithfield France or
any of the Subsidiaries contributes, is liable or contingently liable to
contribute or has agreed to contribute to the provision) of any Retirement
Benefits for or in respect of any employee but excluding any State Social
Security or Industry-Wide Plan .

1.83 Tax. “Tax” shall mean any tax (including income tax, profit tax,
withholding tax, précompte, capital gains tax, value-added tax, sales tax,
property tax, gift tax, real estate tax, excise tax, retirement, unemployment,
CSG, CRDS and social security contributions in any applicable jurisdiction),
tariff or duty (including any stamp or customs duty) and any fine, penalty,
interest or addition to tax imposed, assessed or collected by or under the
authority of any governmental body; and Taxes shall be construed accordingly.

1.84 Tax Regulations. “Tax Regulations” shall mean any Tax or custom law,
statute, decree, ordinance, rule, order or other text of application of the said
law applicable in a given country as well as any international treaty (including
the derivative law – directive, regulations or others – of this treaty).

1.85 Tax Return. “Tax Return” shall mean any return, report, information return,
statement, declaration or other document (including any related or supporting
information) filed or required to be filed with any Governmental Authority in
connection with any determination, assessment or collection of any Tax or other
administration of any laws, regulations or administrative requirements.

1.86 Third-Party Intellectual Property Rights. “Third Party Intellectual
Property Rights” shall have the meaning give to such term in Section 3.34
hereof.

1.87 Third Party Right. “Third Party Right” shall mean any interest or equity of
any person (including any right to acquire, option or right of pre emption or
conversion or similar rights or agreements) or any mortgage, charge, pledge,
lien, assignment, hypothecation, security

 

9



--------------------------------------------------------------------------------

interest, title retention, right of set off, trust arrangement for the purpose
of providing security or any other security agreement or arrangement of any
kind, or any agreement to create any of the above.

1.88 Transaction Material Adverse Effect. “Transaction Material Adverse Effect”
shall mean a material adverse change in or effect on the financial condition,
business, properties, results of operations or prospects of (i) the European
Business and (ii) Smithfield France and the Subsidiaries, taken as a whole;
provided, however, that “Transaction Material Adverse Effect” shall not include
the effect of any change or effect arising out of or attributable to (a) the
markets in which the European Business or Smithfield France and the Subsidiaries
operate generally, (b) general economic or political conditions (including those
effecting the securities markets), (c) the public announcement of this Agreement
or the Purchase Agreement or of the consummation of the transactions
contemplated hereby and thereby, (d) any change arising in connection with acts
of war (whether or not declared), sabotage or terrorism, military actions or the
escalation thereof or other force majeure events occurring after the date hereof
or (e) changes in Laws or accounting rules.

1.89 Tri-Artisan. “Tri-Artisan” shall have the meaning given to such term in
Section 4.1(d).

ARTICLE II

CONTRIBUTION AND SHARE ISSUANCE

2.1 Contribution to the Company and Share Issuance

 

  (a) At the Closing:

 

  (i) Smithfield shall contribute to the Company the Contributed Shares.

 

  (ii) Smithfield shall contribute to the Company the Smithfield Target Debt.

 

  (iii) EPOF shall contribute to the Company the EPOF Target Debt.

 

  (iv) OPPS shall contribute to the Company the OPPS Target Debt.

(b) For the implementation of the steps foreseen in Section 2.1(a)(i) at the
Closing, Smithfield in its capacity as shareholder of the Company shall call a
general shareholders meeting and shall resolve to increase the Company’s share
capital in the amount of €12,499,999.00 in order to issue the following Shares

(i) in consideration of Smithfield’s contribution pursuant of the Contributed
Shares, Smithfield shall subscribe for and receive 12,499,999 new ordinary
Shares with a nominal value of €1 each of the same class and series as the
Smithfield Initial Shares, free and clear of all Liens, paying a total issuance
premium of €87,500,001;

 

10



--------------------------------------------------------------------------------

For the avoidance of doubt it is stated that the issuance premium is not to be
paid in cash but is the difference between the nominal value of the Shares
received and the value given to the contribution contemplated by
Section 2.1(a)(i). The increase in share capital of the Company pursuant to this
Section 2.1(b) shall be documented by a notarial public deed.

(c) For the implementation of the steps foreseen in Sections 2.1(a)(ii),
2.1(a)(iii) and 2.1(a)(iv) at the Closing, Smithfield in its capacity as
shareholder of the Company shall call a general shareholders meeting and shall
resolve to increase the Company’s share capital in the amount of €24,999,999.00
in order to issue the following Shares, first, to Smithfield and, second,
following completion of the first step, to EPOF and OPPS:

(i) in consideration of Smithfield’s contribution pursuant to
Section 2.1(a)(ii), Smithfield shall subscribe for and receive 6,250,000 new
ordinary Shares with a nominal value of €1 each of the same class and series as
the Smithfield Initial Shares, free and clear of all Liens, paying a total
issuance premium of €43,750,000; and

(ii) immediately following the transaction in Section 2.1(c)(i):

(A) in consideration of EPOF’s contribution pursuant to Section 2.1(a)(iii),
EPOF shall subscribe for and receive 12,866,804 new ordinary Shares with a
nominal value of €1 each of the same class and series as the Smithfield Initial
Shares, free and clear of all Liens, paying a total issuance premium of
€61,856,735; and

(B) in consideration of OPPS’s contribution pursuant to Section 2.1(a)(iv), OPPS
shall subscribe for and receive 5,883,195 new ordinary Shares with a nominal
value of €1 each of the same class and series as the Smithfield Initial Shares,
free and clear of all Liens, paying a total issuance premium of €28,283,266.

For the avoidance of doubt, the issuance premiums payable in this Section 2.1(c)
will not be paid in cash but shall rather be represented by the difference in
value between the nominal value of the Shares received by the contributor and
the determined value of the contribution by such contributor. The increase in
share capital of the Company pursuant to this Section 2.1(c) shall be documented
by a notarial public deed.

(d) Immediately following the transactions contemplated by Section 2.1(a),
2.1(b) and 2.1(c), Smithfield shall sell to EPOF and EPOF shall acquire from
Smithfield, free and clear of all Liens, the EPOF Purchased Shares out of the
Smithfield Initial Shares, equivalent to 34.31% of the share capital of the
Company before the share capital increases contemplated by Sections 2.1(b) and
2.1(c), with a nominal value of €1 per Share and (ii) Smithfield shall sell to
OPPS and OPPS shall acquire from Smithfield, free and clear of all Liens, the
OPPS Purchased Shares, out of the Smithfield Initial Shares, equivalent to
15.69 % of the share capital of the Company before the share capital increases
contemplated by Section 2.1(b) and 2.1(c), with a nominal value of €1 per Share.
Such sales shall be documented by notarial public deeds. The price for the
transfer of these 1,600 Shares, equivalent to 50% of the Smithfield Initial
Shares, shall be the nominal value of such shares (i.e., €1 per Share). The
Company shall acknowledge such transfer at the Closing.

 

11



--------------------------------------------------------------------------------

(e) After completion of the matters described in this Section 2.1, Smithfield
shall own 18,751,599 Shares, equivalent to 50% of the outstanding Shares (the
“Smithfield Shares”), EPOF shall own 12,867,902 Shares equivalent to 34.31% (the
“EPOF Shares”) of the outstanding Shares and OPPS shall own 5,883,697 Shares,
equivalent to 15.69% (the “OPPS Shares”) of the outstanding Shares, with each
party owning Shares that confer the same rights and obligations upon each
shareholder.

2.2 Contribution to HoldCo and Share Issuance

(a) Immediately following the transactions contemplated by Section 2.1,
Smithfield shall (i) contribute the Smithfield Shares to HoldCo and (ii) enter
into the Earn-Out Agreement.

(b) Immediately following the transactions contemplated by Section 2.1, EPOF
shall (i) contribute the EPOF Shares to HoldCo and (ii) enter into the Earn-Out
Agreement.

(c) Immediately following the transactions contemplated by Section 2.1, OPPS
shall (i) contribute the OPPS Shares to HoldCo and (ii) enter into the Earn-Out
Agreement.

(d) For the implementation of the steps foreseen in Section 2.2(a), Section 2.2
(b) and Section 2.2 (c):

(i) Smithfield in its capacity as sole shareholder of HoldCo shall hold a
general shareholders meeting and shall resolve to increase HoldCo’s share
capital in the amount of €38,833,978.00 in order to issue, in consideration of
the contributions pursuant to Sections 2.2(a), 2.2(b) and 2.2(c), 38,833,978 new
HoldCo Shares; and

(ii) (A) Smithfield shall subscribe for and receive 19,416,989 new ordinary
HoldCo Shares with a nominal value of €1 each of the same class and series as
the Smithfield Initial HoldCo Shares, free and clear of all Liens, other than as
contemplated by the Stockholders Agreement or in the By-laws of the HoldCo,
paying a total issuance premium of €110,029,604.33 (B) EPOF shall subscribe for
and receive 13,324,512 new HoldCo Shares with a nominal value of €1 each of the
same class and series as the Smithfield Initial HoldCo Shares, free and clear of
all Liens, other than as contemplated by the Stockholders Agreement or in the
By-laws of the HoldCo, paying a total issuance premium of €75,505,568.00, and
(C) OPPS shall subscribe for and receive 6,092,477 new HoldCo Shares with a
nominal value of €1 each of the same class and series as the Smithfield Initial
HoldCo Shares, free and clear of all Liens, other than as contemplated by the
Stockholders Agreement or in the By-laws of the HoldCo, paying a total issuance
premium of €34,524,036.33. For the avoidance of doubt it is stated that the
issuance premiums are not to be paid in cash but is the difference between the
nominal value of the HoldCo Shares received and the value given to the
contribution of the Shares by each party.

 

12



--------------------------------------------------------------------------------

The increase in share capital of HoldCo pursuant to this Section 2.2(d) shall be
documented by a notarial public deed. The parties acknowledge that the
contribution of the Smithfield Shares, the EPOF Shares and the OPPS Shares to
HoldCo shall be subject to the condition precedent that the notarial deeds
documenting the increase in share capital of the Company contemplated by
Section 2.1 shall have been accepted for registration by the Companies Registry.
The parties shall take all necessary actions, subject to applicable Law, to give
full effectiveness to the transfers of Shares to HoldCo contemplated by this
Section 2.2, including carrying out any and all steps and to granting any
complementary public instruments, deeds, and documents that may be required to
cause the full registration of the notarial public deeds documenting the
increases in the share capital of the Company contemplated by Section 2.1.

(e) In the same general shareholders meeting stated as per Section 2.2(d),
Smithfield shall resolve, inter alia, (A) to establish that the managing body of
HoldCo shall be a Board of Directors composed of six (6) members and shall,
pursuant to the process contemplated by the Stockholders Agreement, appoint the
nominees of Smithfield and OCM as new members of the Board of HoldCo; and (B) to
amend the By-Laws of HoldCo to reflect, as applicable, the terms and provisions
of the Stockholders Agreement to the extent permitted or required by Law. In
order to adapt the By-laws to the terms and provisions of the Stockholders
Agreement, Smithfield shall, as sole shareholder of HoldCo, resolve to convert
the HoldCo Shares into two classes of stock (Class A (the “Class A HoldCo
Shares”) and Class B (the “Class B HoldCo Shares”)). The Class A HoldCo Shares
and the Class B HoldCo Shares shall convey exactly the same rights and
obligations upon each shareholder and each such HoldCo Share shall possess one
(1) vote; provided, however, that (i) (a) the Class A HoldCo Shares shall have
the right to nominate three (3) persons for election to the Board of Directors
(equivalent to 50% of the number of members) (hereinafter “Class A Board
Members”) and (b) the Class B HoldCo Shares shall have the right to nominate
three (3) persons for election to the Board of Directors (equivalent to 50% of
the number of members) (hereinafter “Class B Board Members”); (ii) the Chairman
and Vice-secretary, as one group, and the Vice-chairman and Secretary, as
another group, shall be appointed on a rotating basis for two (2) year terms,
such that the Class A Board Members shall initially propose for appointment the
Chairman and Vice-secretary and that the Class B Board Members shall initially
propose for appointment the Vice-chairman and Secretary; and (iii) providing
that certain decisions of the Board of Directors shall require the approval of
two (2) Class A Board Members and two (2) Class B Board Members. In the event
that there is any conflict between the provisions of the Stockholders Agreement
and the rights given to the Class A HoldCo Shares and the Class B HoldCo Shares
which adversely affects the rights of either Smithfield or OCM (or both of them)
under the Stockholders Agreement, the parties shall cause the By-laws to be
amended to remove the distinction between Class A HoldCo Shares and Class B
HoldCo Shares. Additionally, in the event that the Companies Registry does not
accept the amendments to the By-laws contemplated by this Section 2.2(e), the
parties shall negotiate in good faith to prepare a set of By-laws which is both
consistent with the terms of the Stockholders Agreement and as contemplated by
this Section 2.2(e) which will be acceptable to the Companies Registry.

As a consequence of the conversion of Shares into two classes of stock, the
general shareholders meeting shall allocate the new HoldCo Shares as follows:

(i) In consideration for the Smithfield Initial HoldCo Shares, Smithfield shall
receive 1,600 Class A HoldCo Shares and 1,600 Class B HoldCo Shares.

 

13



--------------------------------------------------------------------------------

(ii) In consideration for the 19,416,989 ordinary HoldCo Shares received by
Smithfield as a consequence of the share capital increase foreseen in
Section 2.2(d), Smithfield shall receive 19,416,989 Class A HoldCo Shares.

(iii) In consideration for the 13,324,512 ordinary HoldCo Shares received by
EPOF as a consequence of the share capital increase foreseen in Section 2.2(d),
EPOF shall receive 13,324,512 Class B HoldCo Shares.

(iv) In consideration for the 6,092,477 ordinary HoldCo Shares received by OPPS
as a consequence of the share capital increase foreseen in Section 2.2(d), OPPS
shall receive 6,092,477 Class B HoldCo Shares.

(f) Immediately following the transactions contemplated by Section 2.2(a)
through 2.1(e), Smithfield shall sell to EPOF and EPOF shall acquire from
Smithfield, free and clear of all Liens, 1,098 Class B HoldCo Shares, received
by Smithfield upon the conversion of the Smithfield Initial HoldCo Shares into
Class B HoldCo Shares and equivalent to 34.31% of the share capital of HoldCo
before the share capital increase contemplated by Section 2.2(d), with a nominal
value of €1 per Class B HoldCo Share and (ii) Smithfield shall sell to OPPS and
OPPS shall acquire from Smithfield, free and clear of all Liens, 502 Class B
HoldCo Shares, stemming out of the conversion of the Smithfield Initial HoldCo
Shares into Class B HoldCo Shares equivalent to 15.69% of the share capital of
HoldCo before the share capital increase contemplated by Section 2.2(d), with a
nominal value of €1 per Class B HoldCo Share. Such sales shall be documented by
notarial public deeds. The price for the transfer of these 1,600 Class B HoldCo
Shares shall be the nominal value of such shares (i.e., €1 per Class B HoldCo
Share). HoldCo shall acknowledge such transfer at the Closing.

(g) After completion of the matters described in this Section 2.2, Smithfield
shall own 19,418,589 Class A HoldCo Shares (the “Smithfield HoldCo Shares”),
equivalent to 50% of the outstanding HoldCo Shares, EPOF shall own 13,325,610
Class B HoldCo Shares (the “EPOF HoldCo Shares”), equivalent to 34.31% of the
outstanding HoldCo Shares, and OPPS shall own 6,092,979 Class B HoldCo Shares
(the “OPPS HoldCo Shares”), equivalent to 15.69% of the outstanding HoldCo
Shares, with each party owning HoldCo Shares that confer the same rights and
obligations upon each shareholder.

2.3 Deliveries at Closing

(a) By Smithfield. (i) At the Closing, Smithfield shall deliver to the Company
the following items, each (where applicable) properly executed and dated as of
the Closing Date and in form and substance reasonably satisfactory to the
Company and: (A) the Contributed Shares, along with duly-executed stock powers
(or equivalent instruments of transfer) therefor, to convey the Contributed
Shares to the Company; (B) the Smithfield Target Debt; and (C) the certificate
contemplated by Section 6.1(d) hereof; and (ii) immediately following the
transactions contemplated by Section 2.2, Smithfield shall deliver to HoldCo,
EPOF and OPPS, the following items, each (where applicable) properly executed
and dated as of the Closing Date and in form and substance reasonably
satisfactory to HoldCo, EPOF and OPPS: (A) the Earn-Out Agreement and (B) the
Stockholders Agreement.

 

14



--------------------------------------------------------------------------------

(b) By EPOF. (i) At the Closing, EPOF shall deliver to the Company the following
items, each (where applicable) properly executed and dated as of the Closing
Date and in a form reasonably satisfactory to the Company: (A) the EPOF Target
Debt; and (B) the certificate contemplated by Section 6.2(c) hereof; and
(ii) immediately following the transactions contemplated by Section 2.2, EPOF
shall deliver to HoldCo, Smithfield and OPPS the following items, each (where
applicable) properly executed and dated as of the Closing Date and in form and
substance reasonably satisfactory to HoldCo, Smithfield and OPPS: (A) the
Earn-Out Agreement; and (B) the Stockholders Agreement.

(c) By OPPS. (i) At the Closing, OPPS shall deliver to the Company the following
items, each (where applicable) properly executed and dated as of the Closing
Date and in a form reasonably satisfactory to the Company and/or Smithfield, as
applicable: (A) the OPPS Target Debt; and (B) the certificate contemplated by
Section 6.2(c) hereof; and (ii) immediately following the transactions
contemplated by Section 2.2, OPPS shall deliver to HoldCo, Smithfield and EPOF
the following items, each (where applicable) properly executed and dated as of
the Closing Date and in form and substance reasonably satisfactory to HoldCo,
Smithfield and EPOF: (A) the Earn-Out Agreement; and (B) the Stockholders
Agreement.

(d) By the Company.

(i) At the Closing, the Company shall deliver to Smithfield the following items,
each (where applicable) properly executed and dated as of the Closing Date and
in a form reasonably satisfactory to Smithfield: (A) a certificate issued by the
Chairman and the Secretary of the Board of the Company (or equivalent officer)
confirming the terms of the share capital increases described under Sections
2.1(b) and 2.1(c) above; and (B) a copy of the notarial public deeds documenting
the share capital increases described under Sections 2.1(b) and 2.1(c) above.

(ii) At the Closing, the Company shall deliver to EPOF the following items, each
(where applicable) properly executed and dated as of the Closing Date and in a
form reasonably satisfactory to EPOF: (A) a certificate issued by the Chairman
and the Secretary of the Board of the Company (or equivalent officers)
confirming the terms of the share capital increase described under
Section 2.1(c) and the purchase by EPOF of the EPOF Purchased Shares as
described in Section 2.1(d); and (B) a copy of the notarial public deed
documenting the share capital increase described under Section 2.1(c) above.

(iii) At the Closing, the Company shall deliver to OPPS the following items,
each (where applicable) properly executed and dated as of the Closing Date and
in a form reasonably satisfactory to OPPS: (A) a certificate issued by the
Chairman and the Secretary of the Board of the Company (or equivalent officers)
confirming the terms of the share capital increase described under
Section 2.1(c) and the purchase by OPPS of the OPPS Purchased Shares as
described in Section 2.1(d); and (B) a copy of the notarial public deed
documenting the share capital increase described under Section 2.1(c) above.

 

15



--------------------------------------------------------------------------------

(e) By HoldCo

(i) Immediately following the transactions contemplated by Section 2.2, HoldCo
shall deliver to Smithfield the following items, each (where applicable)
properly executed and dated as of the Closing Date and in a form reasonably
satisfactory to Smithfield: (A) a certificate issued by the Chairman and the
Secretary of the Board of HoldCo (or equivalent officers) confirming (1) the
terms of the share capital increase described under Section 2.2(d) above and
(2) that Smithfield owns 1,600 Class A HoldCo Shares and it is entitled to
receive 19,416,989 new Class A HoldCo Shares as contemplated by Section 2.2(d),
and that such ownership of 1,600 Class A HoldCo Shares by Smithfield is recorded
in the Registry Book of Shares of HoldCo; (B) the Earn-Out Agreement; (C) the
Stockholders Agreement; and (D) a copy of the notarial public deed documenting
the share capital increase described under Section 2.2(d) above, and documenting
the rest of resolutions described under Section 2.2(e) above.

(ii) Immediately following the transactions contemplated by Section 2.2, HoldCo
shall deliver to EPOF the following items, each (where applicable) properly
executed and dated as of the Closing Date and in a form reasonably satisfactory
to EPOF: (A) a certificate issued by the Chairman and the Secretary of the Board
of HoldCo (or equivalent officers) confirming (1) the terms of the share capital
increase described under Section 2.2(d) above, (2) the purchase by EPOF of the
HoldCo Shares as described in Section 2.2(f), and (3) that EPOF owns 1,098 Class
B HoldCo Shares and it is entitled to receive 13,324,512 new Class B HoldCo
Shares as contemplated by Section 2.2(d), and that such ownership of 1,098 Class
B HoldCo Shares by EPOF is recorded in the Registry Book of Shares of HoldCo;
(B) the Earn-Out Agreement; (C) the Stockholders Agreement; and (D) a copy of
the notarial public deed documenting the share capital increase described under
Section 2.2(d) above, and documenting the rest of resolutions described under
Section 2.2(e) above.

(iii) Immediately following the transactions contemplated by Section 2.2, HoldCo
shall deliver to OPPS the following items, each (where applicable) properly
executed and dated as of the Closing Date and in a form reasonably satisfactory
to OPPS: (A) a certificate issued by the Chairman and the Secretary of the Board
of HoldCo (or equivalent officers) confirming (1) the terms of the share capital
increase described under Section 2.2(d) above, (2) the purchase by OPPS of the
HoldCo Shares as described in Section 2.2(f), and (3) that OPPS owns 502 Class B
HoldCo Shares and it is entitled to receive 6,092,477 new Class B HoldCo Shares
as contemplated by Section 2.2(d), and that such ownership of 502 Class B HoldCo
Shares by OPPS is recorded in the Registry Book of Shares of HoldCo; (B) the
Earn-Out Agreement; (C) the Stockholders Agreement; and (D) a copy of the
notarial public deed documenting the share capital increase described under
Section 2.2(d) above, and documenting the rest of resolutions described under
Section 2.2(e) above.

2.4 Company Directors. At Closing, HoldCo in its capacity as sole shareholder of
the Company shall hold a general shareholders’ meeting and shall resolve, inter
alia, to appoint the nominees of OCM as new members of the Board of the Company
pursuant to the terms of the Stockholders Agreement, or alternatively to appoint
a managing body of the Company with an

 

16



--------------------------------------------------------------------------------

even number of members that respects an equal distribution of positions,
Smithfield being entitled to appoint 50% of the members of that managing body
and OCM being entitled to appoint the remaining 50% of the members of that
managing body.

2.5 Deliveries Post Closing by HoldCo. Immediately following the registration
with the Companies Registry of the notarial public deeds contemplated by
Section 2.2(d), HoldCo shall deliver (i) to Smithfield, properly executed and in
a form reasonably satisfactory to Smithfield, a certificate issued by the
Chairman and the Secretary of the Board of HoldCo (or equivalent officers)
confirming that Smithfield owns the Smithfield HoldCo Shares as contemplated by
Section 2.2(g); (ii) to EPOF, properly executed and in a form reasonably
satisfactory to EPOF, a certificate issued by the Chairman and the Secretary of
the Board of HoldCo (or equivalent officers) confirming that EPOF owns the EPOF
HoldCo Shares as contemplated by Section 2.2(g); and (iii) to OPPS, properly
executed and in a form reasonably satisfactory to OPPS, a certificate issued by
the Chairman and the Secretary of the Board of HoldCo (or equivalent officers)
confirming that OPPS owns the OPPS HoldCo Shares as contemplated by
Section 2.2(g).

2.6 Registration with Companies Registry

(a) All parties commit to achieve the registration with the Companies Registry
(Registro Mercantil) of the share capital increases in Sections 2.1(b), 2.1(c)
and 2.2(d).

(b) In case of any problems with the registration of such share capital
increases, all parties commit to take all necessary steps and sign any required
agreements or resolutions to correct the situation and cause such share capital
increases to be registered.

(c) During any period in which such registrations have not been completed,
including in the case of the contribution by Smithfield, EPOF and OPPS to HoldCo
of Shares in the Company where the Shares created by the capital increase have
not yet been registered, the parties agree that they shall be bound by the terms
of the Stockholders Agreement in regards to HoldCo and the Company as if the
registration had taken place.

ARTICLE III

WARRANTIES OF SMITHFIELD

Smithfield hereby warrants to OCM, the Company and HoldCo that:

3.1 Organization of Smithfield. Smithfield is a private limited liability
company duly organized, validly existing and in good standing under the laws of
the Netherlands and has full corporate power to enter into this Agreement and to
perform its obligations hereunder.

3.2 Smithfield Authorization; Execution and Delivery; Enforceability. The
execution, delivery and performance by Smithfield of this Agreement, and of all
of the other documents and instruments required hereby from Smithfield, are
within the corporate power of Smithfield and have been duly authorized by all
necessary corporate action of Smithfield. This Agreement has been duly executed
and delivered by Smithfield. This Agreement is, and the other documents and
instruments required hereby to which Smithfield is a party will be, when
executed and delivered by the parties thereto, the valid and binding obligations
of Smithfield, enforceable

 

17



--------------------------------------------------------------------------------

against Smithfield in accordance with their respective terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditors’ rights and (b) the availability of equitable remedies (whether in a
proceeding in equity or at law).

3.3 No Violation or Conflict by Smithfield. The execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with or violate (a) any
material Law, judgment, order or decree binding on Smithfield or (b) the
Constituent Documents of Smithfield.

3.4 Title to Contributed Shares. Smithfield owns, or will at the Closing own, of
record and beneficially good and valid title to the Contributed Shares, free and
clear of any and all Liens. Upon delivery of the certificates representing the
Contributed Shares to the Company at the Closing and upon Smithfield’s receipt
of the consideration contemplated by Section 2.1(a) hereof therefor, good and
valid title to the Contributed Shares, free and clear of all Liens, will pass to
the Company.

3.5 Organization of the Company and HoldCo. Each of the Company and HoldCo is a
private limited company duly organized, validly existing and in good standing
under the laws of Spain and has full corporate power to enter into this
Agreement and to perform its obligations hereunder. Other than as contemplated
by this Agreement, (i) neither the Company nor HoldCo has any liabilities in
respect of any Person and (ii) prior to entering into this Agreement, each of
the Company and HoldCo has been a dormant company and has not assumed any
obligation or commitment and has not carried out any activity other than, in the
case of the Company, entering into the Purchase Agreement and the Original
Contribution Agreement and other than transactions among the Company, on the one
hand, and EPOF and/or OPPS on the other hand.

3.6 Company and HoldCo Authorization; Execution and Delivery; Enforceability.
The execution, delivery and performance by each of the Company and HoldCo of
this Agreement, and of all of the other documents and instruments required
hereby from the Company and HoldCo, are within the corporate power of the
Company or HoldCo, as the case may be, and have been duly authorized by all
necessary corporate action of the Company and HoldCo. This Agreement has been
duly executed and delivered by each of the Company and HoldCo. This Agreement
is, and the other documents and instruments required hereby to which the Company
or HoldCo is a party will be, when executed and delivered by the parties
thereto, the valid and binding obligations of each of the Company and HoldCo,
enforceable against each of the Company and HoldCo in accordance with their
respective terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or affecting generally the enforcement of creditors’ rights and (a) the
availability of equitable remedies (whether in a proceeding in equity or at
law).

3.7 No Violation or Conflict by the Company or HoldCo. The execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with or violate any (a) Law,
judgment, order or decree binding on the Company or HoldCo or (b) the
Constituent Documents of the Company or HoldCo.

 

18



--------------------------------------------------------------------------------

3.8 Organization and Authority of Smithfield France. Smithfield France is duly
organized, validly existing and in good standing under the laws of France.
Smithfield France has full corporate power to carry on its business as it is now
being conducted and to own, operate and hold under lease its assets and
properties as, and in the places where, such properties and assets now are
owned, operated or held.

3.9 Capitalization. The authorized equity capitalization of Smithfield France is
set forth on Exhibit 3.9 attached hereto. The Contributed Shares represent all
of the issued and outstanding capital stock of Smithfield France, have been duly
and validly authorized and issued and are fully paid and non-assessable. There
are no options, warrants or other rights to subscribe for or purchase any
capital stock of Smithfield France or securities convertible into or
exchangeable for, or which otherwise confer on the holder any right to acquire,
any capital stock of Smithfield France, nor is Smithfield France committed to
issue any such option, warrant or other right.

3.10 No Violation or Conflict by Smithfield France. The execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with or violate any (a) Law,
judgment, order or decree binding on Smithfield France or (b) the Constituent
Documents of Smithfield France.

3.11 Subsidiaries. All of the outstanding shares of capital stock and other
equity securities of the Subsidiaries have been validly issued and are fully
paid and nonassessable, and are owned, directly or indirectly, by Smithfield
France, free and clear of all Liens. There are no options, warrants or other
rights to subscribe for or purchase any capital stock of the Subsidiaries or
securities convertible into or exchangeable for, or which otherwise confer on
the holder any right to acquire, any capital stock of the Subsidiaries, nor are
any of the Subsidiaries committed to issue any such option, warrant or other
right. The name and jurisdiction of incorporation or organization of each
Subsidiary is set forth on Exhibit 3.11 attached hereto. The Subsidiaries
represent all of the subsidiaries (direct and indirect) of Smithfield France.

3.12 Sufficiency of Assets. The Assets constitute, in all material respects, all
tangible and intangible assets, contracts and rights used in the FrenchCo
Business as such business is presently conducted.

3.13 Financial Statements. The Financial Statements are true and correct in all
material respects, present fairly the financial condition of Smithfield France
and the Subsidiaries as of the periods presented, and were prepared in
accordance with generally accepted accounting principles as in effect in France
as of the date of the subject Financial Statements applied on a basis consistent
with Smithfield France’s and the Subsidiaries’ past practice and delivered to
OCM with a reconciliation to GAAP. The statements of operations included in the
Financial Statements are true and correct in all material respects, present
fairly the results of operations for such periods, and were prepared in
accordance with generally accepted accounting principles as in effect in France
as of the date of the subject Financial Statements applied on a basis consistent
with Smithfield France’s and the Subsidiaries’ past practice and delivered to
OCM with a reconciliation to GAAP. Neither Smithfield France nor the
Subsidiaries were subject to any liability or obligation, whether absolute or
contingent, accrued or unaccrued, asserted or unasserted, known or unknown, or
otherwise (collectively “Liabilities”) other than (i) Liabilities

 

19



--------------------------------------------------------------------------------

reflected on the Financial Statements or disclosed in the notes thereto,
(ii) Liabilities incurred in the ordinary course of business consistent with
past practice subsequent to the date of the most recent balance sheet included
in the Financial Statements and (iii) such other Liabilities as would not
reasonably be expected to, individually or in the aggregate, constitute a
Material Adverse Effect.

3.14 Liabilities at Effective Time of Closing. Other than the Debt, Smithfield
France will be contributed to the Company on a debt-free basis with no third
party or intercompany loans, no underfunded pension obligations and no other
liabilities generated outside of the ordinary course of the FrenchCo Business.
Smithfield France will be contributed to the Company with customary levels of
working capital.

3.15 Authorizations, Valid Obligations, Filings and Consents.

(a) Smithfield has obtained all governmental, statutory, regulatory or other
consents, licenses or authorizations required to empower it to enter into and
perform its obligations under this Agreement where failure to obtain them would
materially and adversely affect its ability to enter into or perform its
obligations under this Agreement.

(b) Entry into and performance by Smithfield of this Agreement will not breach
any contract or agreement by which it is bound where the breach would materially
and adversely affect Smithfield’s ability to enter into or perform its
obligations under this Agreement.

3.16 Smithfield, the Shares and Smithfield France and Subsidiaries. No person
has entered into any agreement or arrangement whereby any person has the right
(exercisable now or in the future and whether contingent or not) to call for the
creation, allotment or issue of any share or loan capital in Smithfield France
or any of the Subsidiaries (including by way of option or under any right of
conversion or pre-emption). There are no commitments by Smithfield France or any
of the Subsidiaries to issue any shares of Smithfield France or any Subsidiary.
There are no outstanding obligations of Smithfield France or any of the
Subsidiaries to repurchase, redeem or otherwise acquire any Shares. Smithfield
is entitled to freely transfer (or procure the transfer of) the Contributed
Shares.

3.17 Organizational Documents of Smithfield France and the Subsidiaries. All
material returns, particulars, resolutions and other documents required under
the Law of Smithfield France’s or such Subsidiary’s jurisdiction of
incorporation to be delivered on behalf of Smithfield France or such Subsidiary
to, or to be registered with, the relevant commercial registry have been made
and delivered or registered.

3.18 Absence of Changes. Since the date of the last Financial Statements:

(a) and during the period to the date of this Agreement, there has been no
Material Adverse Effect;

(b) the operation of the FrenchCo Business and Smithfield France and each of the
Subsidiaries has been carried on only in the ordinary course and no material
transaction has been entered into (other than the entering into of that certain
Trademark License Agreement between Jean Caby SAS and Weight Watchers
International), no material liability has been assumed and no material payment
has been made which is not in the ordinary course of business;

 

20



--------------------------------------------------------------------------------

(c) no dividend or other distribution has been declared, authorized, paid or
made, nor has there been any reduction of paid-up share capital, by Smithfield
France or any of the Subsidiaries (except for any dividends provided for in the
Financial Statements);

(d) neither Smithfield France nor any of the Subsidiaries has issued or agreed
to issue any share or loan capital or other securities, including, without
limitation, bonds and profit certificates;

(e) neither Smithfield France nor any of the Subsidiaries has borrowed or raised
any money in the nature of a borrowing or taken any borrowing facility (other
than (i) the Debt and (ii) through the cash pooling arrangements of Smithfield
and its Affiliates); and

(f) neither Smithfield France nor any of the Subsidiaries has repaid any
borrowing or indebtedness in advance of its stated maturity.

3.19 Statutory Books. The statutory books (including all registers and minute
books) of Smithfield France and each of the Subsidiaries required to be kept by
applicable Laws in its jurisdiction of incorporation have been maintained in all
material respects in accordance with such Laws and no notice or allegation that
any of them is incorrect or should be rectified has been received.

3.20 Accounting Records. The accounting records of Smithfield France and each of
the Subsidiaries required to be kept by applicable Laws in its jurisdiction of
incorporation have been maintained in accordance with such applicable Laws and
are up-to-date in all material respects.

3.21 Securities Exchange Act. To the Knowledge of Smithfield, the management of
Smithfield has:

(a) designed and implemented disclosure controls and procedures (as defined in
Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) to ensure that material information relating to the
FrenchCo Business is made known to the management of Smithfield by others within
the FrenchCo Business; and

(b) disclosed in relation to the FrenchCo Business, based on its most recent
evaluation prior to the date hereof, to Smithfield’s external auditors and the
audit committee of its Board of Directors:

(i) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) which are reasonably likely to adversely
affect Smithfield’s ability to record, process, summarize and report financial
data; and

 

21



--------------------------------------------------------------------------------

(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in Smithfield’s internal controls over
financial reporting.

Since the date of the last Financial Statements, any material change in internal
control over financial reporting relating to the FrenchCo Business required by
the Exchange Act to be disclosed in the reports filed by Smithfield with the
Securities and Exchange Commission has been so disclosed.

3.22 Borrowings and Mortgages. Since the date of the last Financial Statements:

(a) No guarantee, mortgage, charge, pledge, lien, assignment or other security
(other than a lien arising by operation of law in the ordinary course of
business) over or affecting the whole or any material part of the undertaking or
assets of Smithfield France or any of the Subsidiaries has been given or entered
into by Smithfield France or any of the Subsidiaries and there is no agreement
or commitment to give or create any.

(b) Neither Smithfield France nor any of the Subsidiaries has any outstanding
loan capital, has lent any money that has not been repaid, or has any material
debts owing to Smithfield France or any of the Subsidiaries other than debts
that have arisen in the ordinary course of business.

(c) Neither Smithfield France nor any of the Subsidiaries has:

(i) factored any of its debts or discounted any of its debts or engaged in any
financing of a type which would need to be shown or reflected in the Financial
Statements; or

(ii) waived any material right of set-off it may have against any third party,
other than in the ordinary course of business.

(d) No indebtedness of Smithfield France or any of the Subsidiaries is due and
payable and no security over any of the assets of Smithfield France or any of
the Subsidiaries is now enforceable, whether by virtue of the stated maturity
date of the indebtedness having been reached or otherwise. Neither Smithfield
France nor any of the Subsidiaries has received any notice whose terms have not
been complied with and/or carried out in all material respects from any creditor
requiring any payment to be made and/or intimating the enforcement of any
security which it may hold over the assets of Smithfield France or such
Subsidiary.

3.23 Sureties. No person has given any guarantee of or security for any
overdraft, loan or loan facility granted to Smithfield France or any of the
Subsidiaries that remains in effect. Neither Smithfield France nor any of the
Subsidiaries has given, or agreed to give, any guarantee or security for the
benefit of any third party that remains in effect.

3.24 Grants. During the period of three years ending on the date of this
Agreement, neither Smithfield France nor any of the Subsidiaries has applied for
or received any grant or allowance from any authority or agency. Entry into and
performance by Smithfield of this Agreement will not, to the Knowledge of
Smithfield, result in a breach or default by Smithfield France or any Subsidiary
with respect to any grant or allowance from any authority or agency or trigger
any obligation to accelerate the reimbursement of any grant or allowance.

 

22



--------------------------------------------------------------------------------

3.25 Licenses. None of Smithfield, Smithfield France or the Subsidiaries has
received any written notice in the three years ending on the date of this
Agreement (and for the purposes of Section 6.1, the three years ending on the
Closing Date) or any other written notice which is still outstanding, from a
Governmental Authority alleging that Smithfield France or any of the
Subsidiaries has not obtained any material license, permission, authorization
(public or private) or consent required for carrying on the FrenchCo Business
effectively in the places and in the manner in which it is carried on at the
date of this Agreement in accordance with all applicable Laws (each a “Permit”
and collectively, “Permits”). A Permit is material for this purpose if failure
to obtain it would have either:

(a) a cost (including, for these purposes, a loss of profit) to the FrenchCo
Business of more than €200,000; or

(b) a cost (including, for these purposes, a loss of profit) to the FrenchCo
Business, when added to the cost of any failure to obtain any other Permit, of
more than €500,000.

3.26 Compliance. In the 24 months prior to the date of this Agreement (and for
the purposes of Section 6.1, the 24 months prior to the Closing Date), or any
such longer period with respect to which a notice of non-compliance remains
unresolved as at either such date:

(a) Smithfield France and each of the Subsidiaries has conducted its business
and corporate affairs in all material respects in accordance with its
Constituent Documents and Permits.

(b) There has been no default by Smithfield France or any of the Subsidiaries
under any order, decree or judgment of any court or any Governmental Authority
which applies to the FrenchCo Business (or any part of it) where either:

(i) any such single default has had or is likely to have a cost (including, for
these purposes, a loss of profit) to the FrenchCo Business of more than
€200,000; or

(ii) any such defaults together have had or are likely to have a cost
(including, for these purposes, a loss of profit) to the FrenchCo Business of
more than €500,000.

3.27 The Business Assets

For the purposes of this Section 3.27, a “material asset” shall mean an asset
with a book value in the Financial Statements in excess of €200,000 or any two
or more assets, whether or not related, with an aggregate book value in the
Financial Statements in excess of €500,000.

(a) Ownership. Smithfield France and the Subsidiaries own (both legally and
beneficially) or have a legal entitlement to use all material assets currently
used to carry on

 

23



--------------------------------------------------------------------------------

the FrenchCo Business (the “relevant assets”) and each such owned relevant asset
is free from all Liens except for:

(i) title retention provisions in respect of goods and materials supplied to
Smithfield France or such Subsidiaries in the ordinary course business; and

(ii) Liens arising in the ordinary course of business by operation of Law.

Neither Smithfield France nor any of the Subsidiaries has (outside the ordinary
and normal course of business) disposed of, or agreed to dispose of, any
material asset of the FrenchCo Business included in the Financial Statements.

(b) Possession. All material assets necessary and/or currently used to carry on
the FrenchCo Business as currently carried on are in the possession or under the
control of Smithfield France or the Subsidiaries.

(c) Insurances. Neither Smithfield France nor any of the Subsidiaries has made
any claim in excess of €5,000,000 under any policy of insurance which is still
outstanding. The premia in respect of such insurances have been paid and, to the
Knowledge of Smithfield, all the insurance policies held by Smithfield France
and the Subsidiaries are in full force and effect and are not void or voidable
and nothing has been done by a beneficiary thereof which has made or is likely
to make any of them void or voidable.

(d) Product Liability. Other than in the ordinary course of business, neither
Smithfield France nor any of the Subsidiaries has manufactured or sold any
products which were or are or will become defective in quality or which did not
or do not comply in any material respect with any warranty or representation
expressly or implicitly made by or binding on Smithfield France or any of the
Subsidiaries or which do not comply in all material respects with all applicable
regulations, standards and requirements. There are no material outstanding
claims against Smithfield France or any of the Subsidiaries in respect of
defects in quality of any of the products supplied by the FrenchCo Business and,
to the Knowledge of Smithfield, there are no circumstances which are likely to
give rise to any such claim, where either:

(i) any such single claim has had or is likely to have a cost (including, for
these purposes, a loss of profit) to the FrenchCo Business of more than
€200,000; or

(ii) any such claims together have had or are likely to have a cost (including,
for these purposes, a loss of profit) to the FrenchCo Business of more than
€500,000.

Other than in the ordinary course of business, there have been no product
recalls in relation to any of the products of the FrenchCo Business in the
three years prior to the date of this Agreement (and for purposes of
Section 6.1, the three years ending on the Closing Date) other than in relation
to any facts, matters or circumstances generally affecting the industry in which
the FrenchCo Business operates and, to the Knowledge of Smithfield, there are no
circumstances which are likely to give rise to any such product recalls.

 

24



--------------------------------------------------------------------------------

3.28 Consents, Approvals and Compliance with Laws. Smithfield France and the
Subsidiaries have been granted and there are now in force all Permits necessary
for the carrying on of the FrenchCo Business and there are no material breaches
of any such Permits and, to the Knowledge of Smithfield, there are no
circumstances which indicate that any of the Permits will or are likely to be
revoked or not renewed, in whole or in part, in the ordinary course of events.
The FrenchCo Business has been conducted in all material respects in accordance
with all material applicable Laws.

3.29 No Broker. Neither Smithfield France nor any Subsidiary has any liability
to any broker, investment banker or other person for any broker’s, finder’s or
other similar fee or commission in connection with the transactions contemplated
herein, based upon arrangements made by or on behalf of Smithfield or any
Affiliate thereof.

3.30 Contractual Matters. For the purposes of this Section 3.30, a contract is
material if it is either: (x) one of the top ten customer contracts by annual
revenue in each jurisdiction in which the FrenchCo Business operates provided it
also represents five per cent. (5%) or more of the revenue of the FrenchCo
Business in that jurisdiction; or (y) one of the top ten supplier contracts by
annual expenditure in each jurisdiction in which the FrenchCo Business operates
provided it also represents five per cent. (5%) or more of the expenditure of
the FrenchCo Business in that jurisdiction on inventory or raw materials or is
with a sole source supplier.

(a) Material Contracts.

(i) No material contract has been terminated, neither Smithfield France nor any
of the Subsidiaries has received written notice from any counterparty to the
material contracts of its intention to terminate a material contract and, to the
Knowledge of Smithfield, no such counterparties have threatened to terminate a
material contract.

(ii) Subject to each counterparty to a material contract having the legal right
and power to enter into and perform its obligations thereunder and no
counterparty thereto being in default thereunder, each material contract to
which Smithfield France or any of the Subsidiaries is a party is in full force
and effect in all material respects and is enforceable in all material respects
in accordance with its terms, except as such enforceability may be limited by:

(A) bankruptcy, insolvency, reorganization, moratorium or similar Laws relating
to or affecting generally the enforcement of creditors’ rights;

(B) the availability of equitable remedies (whether in a proceeding in equity or
at law); and

(C) the inclusion in any such material contract of any restraint of trade or
similar protective covenant.

(b) Relevant Contracts. Neither Smithfield France nor any of the Subsidiaries is
a party to:

(i) any contract which is not in the ordinary course of business;

 

25



--------------------------------------------------------------------------------

(ii) any contract which is with Smithfield or any of its Affiliates and is not
on an arm’s length basis;

(iii) an agreement for the future purchase or sale of real property;

(iv) an agreement which is a profit (or loss) sharing agreement, or any
partnership, joint venture or other similar contract providing for the formation
of any such relationship or involving an equity investment by Smithfield France
or any of the Subsidiaries;

(v) an agreement containing any covenant or provision that materially restricts
the operation of the FrenchCo Business as currently carried on or otherwise
limits in any material respect the freedom of Smithfield France or any of the
Subsidiaries to compete other than with Smithfield France or any of the
Subsidiaries in any line of business or with any Person or in any area or to
purchase goods or services from any person;

(vi) an agreement relating to the acquisition or disposition of any business or
material portion thereof (whether by merger, sale of shares, sale of assets or
otherwise), in each case involving total consideration of €500,000 or more;

(vii) an agreement relating to any settlement of any material litigation or
containing any provision providing for an “earn-out”, contingent purchase price
or similar contingent payment obligation on the part of Smithfield France or any
of the Subsidiaries under which any such entity has continuing obligations to
make aggregate payments in excess of €500,000;

(viii) an agreement containing any limitation on the ability of Smithfield
France or any Subsidiary to declare or pay dividends; or

(ix) any other contract (other than on a purchase order basis in the ordinary
course of business) that:

(A) involves the payment by any party to such contract of annual consideration
in excess of €1,000,000 or, in the case of contracts for the purchase and sale
of inventory or raw materials, annual consideration in excess of €2,500,000; or

(B) which cannot be terminated by less than six months’ notice without payment
of a material penalty by Smithfield France or any Subsidiary,

other than any such contract or agreement which is also a material contract
(each a “relevant contract”).

(c) Purchase Orders. Neither Smithfield France nor any of the Subsidiaries has
received notice from any customer of the FrenchCo Business which does business
with any

 

26



--------------------------------------------------------------------------------

of Smithfield France or the Subsidiaries on a purchase order basis that such
customer intends to either (i) terminate its relationship with the FrenchCo
Business or (ii) modify the volume or monetary value of goods or services it
purchases from the FrenchCo Business that would, in either case, reasonably be
expected to, individually or in the aggregate, constitute a Material Adverse
Effect.

(d) Defaults.

(i) Neither Smithfield France nor any of the Subsidiaries is in material default
under any material contract or relevant contract to which it is a party and, to
the Knowledge of Smithfield, there are no facts, matters or circumstances which
are reasonably likely to give rise to such default.

(ii) To the Knowledge of Smithfield, no counterparty to a material contract or
relevant contract did not have the legal right and power to enter into and
perform its obligations thereunder or is in material default thereunder.

(iii) To the Knowledge of Smithfield, no event has occurred, is subsisting nor
is likely to arise which, with the giving of notice and/or lapse of time, would
constitute or result in a material default or the acceleration of any material
obligation of Smithfield France or any of the Subsidiaries under any material
contract or any relevant contract.

3.31 Litigation. Neither Smithfield France nor any of the Subsidiaries is
involved as a party in any material litigation, arbitration or administrative
proceedings and no such proceedings have been threatened in writing by or
against Smithfield France or any of the Subsidiaries. For this purpose:

(a) material means any single proceeding which (if successful) is likely to
result in a cost, benefit or value to the FrenchCo Business of more than
€500,000 or two or more proceedings, whether or not related, which (if
successful) are likely to result in an aggregate cost, benefit or value of
€2,500,000; and

(b) any proceedings for collection by Smithfield France or any of the
Subsidiaries of debts arising in the ordinary course of business are excluded.

3.32 Investigations. To the Knowledge of Smithfield, neither Smithfield France
nor any of the Subsidiaries is subject to any order, judgment, direction,
investigation or other proceedings by any Governmental Authority which may
prevent or delay the fulfillment of any of the conditions set forth in
Section 6.1. Neither Smithfield, nor Smithfield France or any of the
Subsidiaries has received written notice of any material investigation by a
Governmental Authority which is current or pending concerning Smithfield France
or any of the Subsidiaries.

3.33 Insolvency, etc.

(a) Insolvency. Neither Smithfield, nor Smithfield France or any of the
Subsidiaries is insolvent or bankrupt under the Laws of its jurisdiction of
incorporation or unable to pay its debts as they fall due.

 

27



--------------------------------------------------------------------------------

(b) Winding Up. Neither Smithfield, nor Smithfield France or any of the
Subsidiaries has received any written notice that an order has been made,
petition presented or meeting convened for the winding up of Smithfield or
Smithfield France or any of the Subsidiaries or for the appointment of any
provisional liquidator.

(c) Administration and Receivership. Neither Smithfield, Smithfield France nor
any Subsidiary has received any written notice concerning the appointment of a
receiver (including any administrative receiver or the equivalent to a receiver
or administrative receiver in the relevant jurisdiction) in respect of the whole
or any material part of the property, assets and/or undertaking of the FrenchCo
Business.

(d) Arrangements with Creditors etc. There are no proceedings in relation to any
compromise or arrangement with creditors or any winding up, bankruptcy or
insolvency proceedings concerning Smithfield France or any of the Subsidiaries
and no events have occurred which, under applicable Laws, would be reasonably
likely to justify any such cases or proceedings. None of Smithfield or any of
its Affiliates nor Smithfield France or any Subsidiary has made any voluntary
arrangement with any of its creditors in the two years prior to the date of this
Agreement.

(e) Enforcement of Security. No steps have been taken to enforce any security
over any assets comprising part of the FrenchCo Business of Smithfield France or
any of the Subsidiaries and, to the Knowledge of Smithfield, no event has
occurred which would give rise to a right to enforce such security.

3.34 IP/IT

(a) Intellectual Property.

(i) Except as, individually or in the aggregate, would not constitute a Material
Adverse Effect, there are no bona fide claims pending, or to the Knowledge of
Smithfield, threatened against Smithfield France or any Subsidiary (A) to the
effect that the manufacture, sale, licensing or use of any product as now used,
sold or licensed or proposed for use, sale or license by Smithfield France or
any Subsidiary, infringes on any copyright, patent, trademark, trade name,
service mark or trade secret of any third party; (B) against the use by
Smithfield France or any Subsidiary of any copyrights, patents, trademarks,
trade names, service marks, trade secrets, technology, know-how or computer
software programs and applications used in the FrenchCo Business as currently
conducted; (C) challenging the ownership, validity or effectiveness of any of
the FrenchCo Intellectual Property Rights material to Smithfield France and the
Subsidiaries, taken as a whole; or (D) challenging the license or legally
enforceable right to use of the Third-Party Intellectual Property Rights by
Smithfield France or any Subsidiary. Except as, individually or in the
aggregate, would not constitute an Transaction Material Adverse Effect,
Smithfield France and each Subsidiary owns, or is licensed to use (in each case
free and clear of any Liens), all Intellectual Property currently used in its
business as presently conducted.

 

28



--------------------------------------------------------------------------------

(ii) As used in this Agreement, the term (A) “Third-Party Intellectual Property
Rights” shall mean any rights to Intellectual Property owned by any third party,
and (B) “FrenchCo Intellectual Property Rights” shall mean the Intellectual
Property owned or used by Smithfield France or any Subsidiary.

(b) Licenses In. Neither Smithfield France nor any of the Subsidiaries has
received written notice alleging that Smithfield France or any of the
Subsidiaries is in breach constituting grounds for termination of any material
License In. For the purpose of this Section 3.34(b), a material License In means
a license that contains aggregate payment obligations and/or rights to receive
monies by any party of €50,000 or more.

(c) Infringement by Third Parties. To the Knowledge of Smithfield, there has
been no infringement by any third party of any of the FrenchCo Intellectual
Property Rights, nor any third party breach of confidence, passing off or
actionable act of unfair competition in relation to the FrenchCo Business.

(d) Information Technology.

(i) The Target Company IT Systems are either owned by, or licensed or leased to,
Smithfield France or any of the Subsidiaries and neither Smithfield France nor
any Subsidiary has received written notice from a third party alleging that it
is in default under any of those licenses or leases that contain aggregate
payment obligations and/or rights to receive monies by any party of €50,000 or
more; and

(ii) there has been no material unplanned disruption to, or critical failure in,
the operation or performance of the Target Company IT Systems during the
24 months prior to the date of this Agreement.

3.35 Real Estate

(a) General. The Properties comprise all the land and buildings owned, leased,
controlled, occupied or used by Smithfield or Smithfield France or any of the
Subsidiaries in relation to the FrenchCo Business. Smithfield France and the
Subsidiaries are legally and beneficially entitled to the Properties.

(b) Possession and Occupation. Smithfield France or a Subsidiary is in
possession and actual occupation of the whole of each of the Properties on an
exclusive basis, none of which is vacant, and no other person is in or actually
or conditionally entitled to possession, occupation, use or control of any of
the Properties.

(c) Title. There is no material Third Party Right in or over or affecting any of
the Properties other than Permitted Liens and there is no agreement or
commitment to give any material Third Party Rights or create any of them.
Smithfield France or a Subsidiary is absolutely entitled to each of the
Properties and the proceeds of transfer of them. All buildings, structures,
improvements and fixtures located on, under, over or within the Properties,
taken as a whole, are, in all material respects, sufficient for the uses for
which they are currently used.

 

29



--------------------------------------------------------------------------------

(d) Adverse Interests

(i) None of the Properties is subject to any matter which materially adversely
affects Smithfield France’s or the relevant Subsidiary’s ability to continue to
carry on its existing business from any Property substantially in the manner as
at present.

(ii) Neither Smithfield nor Smithfield France or any Subsidiary has received
notice of breach of any covenant, restriction, condition or obligation (whether
statutory or otherwise) which is material and affects the Properties.

(e) Outgoings. The Properties are not subject to the payment of any outgoings
other than the usual rates and taxes and, in the case of leaseholds, rent,
insurance rent and service charge and all outgoings have been paid when due and
neither Smithfield nor Smithfield France or any Subsidiary has received notice
that any payments are disputed.

(f) Disputes. There are no material unresolved disputes, liabilities, claims,
complaints or demands relating to or in respect of the Properties or their use
and, to the Knowledge of Smithfield, there is no matter which could lead to any
such dispute, liability, claim, complaint or demand being issued or made.

(g) Planning Matters. The current use of each of the Properties is an authorized
use under any legislation intended to control or regulate the construction,
demolition, alteration or use of land or buildings or to preserve or protect the
national heritage and any orders, by-laws or regulations made or granted under
any of them.

(h) Property Liabilities. Neither Smithfield France nor any of the Subsidiaries
has any actual or contingent obligation or liabilities in relation to any
freehold or leasehold property other than under its existing title to the
Properties.

(i) Leasehold Properties. In relation to those Properties which are leasehold:

(i) the unexpired residue of the term granted by the lease under which each
leasehold Property is held is vested in Smithfield France or a Subsidiary;

(ii) in relation to each lease, Smithfield France or the relevant Subsidiary has
not received notice of any breach of covenants, restrictions, stipulations and
other encumbrances and none of Smithfield, Smithfield France or any Subsidiary
has received notice alleging a material breach of any covenants, conditions and
agreements contained in the relevant leases, whether on the part of the tenant
or otherwise,

(iii) no rent is currently under review;

(iv) neither Smithfield France nor any Subsidiary has commuted any rent or other
payment or paid any rent or other payment ahead of the due date for payment;

(v) no surety has been released, expressly or by implication; and

(vi) no tenancy is being continued after the contractual expiry date whether
pursuant to statute or otherwise.

 

30



--------------------------------------------------------------------------------

3.36 Environmental

For the purpose of this Section 3.36, material shall be deemed to refer to
facts, matters, circumstances, issues or events, which have resulted in, or are
likely to result in, a single cost to the FrenchCo Business of more than
€500,000 or an aggregate cost to the FrenchCo Business of more than €2,500,000.

(a) Compliance with Environmental Laws. To the Knowledge of Smithfield:

(i) within the period of three years prior to Closing, Smithfield France and
each of the Subsidiaries has complied in all material respects with
Environmental Laws and there are no facts or circumstances which may lead to any
material breach of any Environmental Laws relating to any activities or
operations carried on at any site owned or occupied by Smithfield France or any
of the Subsidiaries in relation to the FrenchCo Business (each a “Site”);

(ii) there are no material claims or proceedings pending against Smithfield
France or any of the Subsidiaries with respect to any breach of or liability
under Environmental Laws relating to the FrenchCo Business;

(iii) neither Smithfield, Smithfield France nor any of the Subsidiaries has
received any written statutory complaints or statutory notices alleging or
specifying any material breach of or material liability under any Environmental
Laws relating to the FrenchCo Business;

(iv) neither Smithfield France nor any of the Subsidiaries has expressly, or to
the Knowledge of Smithfield, by operation of Law, assumed or undertaken or
agreed to assume or undertake responsibility for any liability of any other
person arising under or relating to Environmental Laws and the FrenchCo Business
or any Site or other property (including properties now or previously owned,
operated or leased by Smithfield France or any of the Subsidiaries), including
any obligation for investigation, corrective or remedial action;

(v) no material work, repairs, remediation, construction or capital expenditure
is either:

(A) currently required by Environmental Law; or

(B) based on current circumstances, likely to be required, under any
Environmental Law or in order to carry on lawfully the FrenchCo Business or to
use any Site in accordance with applicable Environmental Laws.

(b) Hazardous Materials. To the Knowledge of Smithfield:

(i) there exists no substance that is listed, defined or regulated as a harmful
or hazardous substance under applicable Environmental Laws, including, without
limitation, petroleum and its by-products and friable asbestos (collectively,
“Hazardous Materials”), present in, on or under the Sites; and

 

31



--------------------------------------------------------------------------------

(ii) there are no facts, circumstances, events, or incidents relating to the
Sites or any properties previously owned or operated by Smithfield France or any
of the Subsidiaries, including any release of Hazardous Materials, that are
likely to:

(A) result in any material environmental liability to the Company, HoldCo or
Smithfield France or any of the Subsidiaries after Closing;

(B) prevent or materially interfere with the operation of the FrenchCo Business
in compliance with all applicable Environmental Laws by Smithfield prior to
Closing and by the Company or HoldCo from and after Closing, in each case as the
FrenchCo Business is currently being conducted by Smithfield; or

(C) materially impact or affect the use of any of the Sites by Smithfield France
or any of the Subsidiaries.

(c) Environmental Consents. All material Environmental Consents required in
relation to the FrenchCo Business and the Properties have been obtained and are
being complied with in all material respects.

3.37 Employment

(a) Trade Unions. Neither Smithfield France nor any of the Subsidiaries is
involved in any actual or threatened (in writing) industrial or trade dispute
with any trade union or other body.

(b) Notice on Termination. Unless applicable Laws do not permit such notice,
there exists no written or unwritten contract of employment with any employee
that cannot be terminated by Smithfield France or the relevant Subsidiary on
three months notice or less without giving rise to a claim for material damages
or compensation (other than a statutory redundancy payment or the equivalent in
any relevant jurisdiction). No executive officer or plant manager has given or
received notice terminating his contract of employment where such notice is due
to expire on or after Closing. No person employed in the FrenchCo Business has
been dismissed (directly or indirectly) at any time in the three months
preceding Closing for a reason related to the transfer under the Employment
Regulations of the FrenchCo Business from Smithfield to the Company at the
Closing Date or the transactions contemplated by this Agreement.

(c) Records. Smithfield France and each of the Subsidiaries has maintained
records regarding the service of each employee (including details of the terms
of employment, payments of statutory sick pay and maternity pay, disciplinary
and grievance matters, health and safety matters, income tax and social security
contributions, wage and time records) which are current in all material
respects.

(d) Disclosure of Schemes etc. Except for State Social Security Plans in the
relevant jurisdiction, there do not exist any retirement, superannuation,
provident, death or disability schemes for directors or employees or any
obligations to or in respect of any present or past directors or employees with
regard to redundancy, death, sickness or disability pursuant to which Smithfield
France or any of the Subsidiaries is or may become liable to make any payments.

 

32



--------------------------------------------------------------------------------

(e) Transaction Payments. No employee, officer, worker or consultant will be
entitled by reason of the transactions contemplated herein to any one-off
payment or similar, or to terminate his service in the FrenchCo Business on
other than his normal contractual terms and, to the Knowledge of Smithfield, no
executive officer or plant manager who is in receipt of remuneration in excess
of €30,000 per annum will give notice terminating his employment as a result of
the provisions of this Agreement. Since the date of the last Financial
Statements, no agreement has been reached with any officer, employee, trade
union or other body representing employees that will or may on a future date
result in a material increase in the level of remuneration or benefits payable
to the employees.

(f) Previous Transfers. In the 12 months preceding the date of this Agreement,
Smithfield France and the Subsidiaries have not failed to or incurred any
liability for failure to provide information or to consult with employees under
any employment legislation.

(g) Variations to Employment Contracts. Neither Smithfield France nor any of the
Subsidiaries has made any offer of employment or engagement to work in the
FrenchCo Business that has not yet been accepted, or that has been accepted but
the employment or engagement has not yet started (except to any of the
employees) other than in the ordinary course of business.

(h) Proceedings. No person working or who have worked for the FrenchCo Business
under contracts of employment or contacts for services in the last 6 years have
issued or threatened (in writing) to issue any court, employment tribunal or
other proceedings against Smithfield or any of its Affiliates or any officer or
employee thereof (i) which actual or threatened proceedings (including any
grievance or disciplinary proceedings and any appeal) remain unresolved at the
date of this Agreement and (ii) the liability in connection thereunder is not
reserved for in the Financial Statements.

(i) Discrimination. There are no terms or conditions under which any officer,
worker or employee is employed by the FrenchCo Business, nor to the Knowledge of
Smithfield has anything occurred or not occurred prior to Closing with respect
to the FrenchCo Business, that may give rise to any material claim for sex
discrimination, race discrimination, sexual orientation discrimination or
discrimination on the grounds of religion or belief, disability discrimination
or equal pay under the Laws of any relevant jurisdiction to the extent
applicable whether by such officer, worker or employee or a prospective officer,
worker or employee or otherwise. In the 12 months preceding this Agreement there
has in relation to the FrenchCo Business been no recommendation made by an
employment tribunal nor any investigation by any body responsible for
investigating or enforcing matters relating to any form of discrimination.

(j) Health and safety. In the 12 months preceding the date of this Agreement no
improvement or prohibition notice has been served in connection with the conduct
of the FrenchCo Business by any body responsible for health and safety matters
in respect of any employee. Neither Smithfield France nor any Subsidiary has
incurred any liability in respect of any accident or injury which is not fully
covered by insurance, subject to any retention or deductible relating thereto.

 

33



--------------------------------------------------------------------------------

3.38 Retirement Benefits

(a) Retirement Benefits/Seller Employee Benefit Plans. Neither Smithfield France
nor any of the Subsidiaries provides or contributes to or is liable to provide
or contribute to the provision of Retirement Benefits for or in respect of any
employee, other than Retirement Benefits that are customary in their industry.

(b) No Proposals. No proposal exists and no agreement has been made to establish
any other arrangement for providing any Retirement Benefits or to continue or
increase any Retirement Benefits under any Target Employee Benefit Plan for or
in respect of any employee, or to maintain any such Retirement Benefits or the
level of any such Retirement Benefits generally for any period.

(c) Approval. Any Target Employee Benefit Plan that is capable of Approval is
Approved on the date of this Agreement, and nothing has been done or omitted to
be done and there are no circumstances which would or might result in any Target
Employee Benefit Plan ceasing to have Approval.

(d) Due Payment. All amounts which have fallen due to be paid to or in respect
of the Target Employee Benefit Plans and/or State Social Security Plan and/or
Industry-Wide Plan by Smithfield France or any of the Subsidiaries on or before
the date of this Agreement (including all insurance premiums, taxes and
expenses) have been duly paid in full.

(e) Compliance. Smithfield France and each of the Subsidiaries are currently in
compliance in all material respects with their respective obligations under the
Target Employee Benefit Plans, State Social Security Plans and Industry-Wide
Plans, and each Target Employee Benefit Plan is currently administered and
operated in all material respects in accordance with all applicable Laws,
guidelines and requirements (including the requirements of any tax, fiscal,
social security, supervisory and regulatory authorities) and the provisions of
the relevant Target Employee Benefit Plan’s governing documentation.

(f) Disputes and Investigations. Other than routine claims for benefits, there
are no actions, suits, claims, disputes, complaints or proceedings outstanding,
pending or threatened against any Target Employee Benefit Plan or, to the
Knowledge of Smithfield, against the trustees, managers, administrators,
custodians or fiduciaries of any Target Employee Benefit Plan or against
Smithfield France or any of the Subsidiaries in respect of any act, event,
omission or other matter arising out of or in connection with any Target
Employee Benefit Plan and/or against Smithfield France or any of the
Subsidiaries in respect of any State Social Security Plan or Industry-Wide Plan
which are in each case material and, to the Knowledge of Smithfield, there are
no circumstances which could or might give rise to any such action, suit, claim,
dispute, complaint or proceedings.

(g) Defined Contribution Seller Employee Plans. Neither Smithfield France nor
any of the Subsidiaries has any unfunded liability (actual or contingent,
present or future) to any person under or in connection with any funded defined
contribution benefits under any Target Employee Benefit Plan.

 

34



--------------------------------------------------------------------------------

3.39 Tax Matters

(a) Each of Smithfield France and the Subsidiaries comply and have complied, for
periods open for Tax audit or claims under the applicable statutes of
limitation, with the Tax Regulations and, more particularly, and without
limitation, have filed on a timely basis all returns and reports in respect of
Taxes for which they may be liable. Such Tax Returns have been true and complete
in all material respects and do not contain any significant errors, inaccurate
statements or lapses.

(b) All Taxes required to be paid by each of Smithfield France and the
Subsidiaries that were due and payable prior to the date hereof have been timely
paid or are being contested in good faith by appropriate proceedings. Each of
Smithfield France and the Subsidiaries have made sufficient provisions in the
Financial Statements for the payment of all Taxes which may become due in
relation to periods prior to December 31, 2005.

(c) For the fiscal years ended April 27, 2003, May 2, 2004 and May 1, 2005 and
for all other full or partial fiscal years to and including the date hereof, no
deficiencies for any Taxes have been assessed against any of Smithfield France
and the Subsidiaries, and (other than one ongoing audit with respect to the
deductibility of certain insurance expenses) there has been no audit or
investigation by any Tax authority with respect to any of Smithfield France and
the Subsidiaries and, to the Knowledge of Smithfield, no such audit or
investigation is currently pending.

(d) None of Smithfield France and the Subsidiaries benefits from a specific Tax
regime subordinated to compliance with any undertaking whatsoever.

3.40 Value of Smithfield France. Smithfield is solely responsible for the value
given to the Contributed Shares for the purposes of the increase of the capital
of the Company described in Section 2.1. The value given to the Contributed
Shares in connection with the share capital increase is fair, reasonable and is
properly supported by the real value of the Contributed Shares, and any
challenge of the value by any interested party would be unsuccessful.

ARTICLE IV

WARRANTIES OF EPOF AND OPPS

4.1 EPOF Warranties. EPOF hereby warrants to Smithfield, the Company and Holdco
that:

(a) Organization. EPOF is a société à responsibilité limitée duly organized,
validly existing and in good standing under the laws of Luxembourg and has full
power to enter into this Agreement and to perform its obligations hereunder.

(b) Authorization; Execution and Delivery; Enforceability. The execution,
delivery and performance by EPOF of this Agreement, and of all of the other
documents and instruments required hereby from EPOF, are within the power of
EPOF and have been duly

 

35



--------------------------------------------------------------------------------

authorized by all necessary action of EPOF. This Agreement has been duly
executed and delivered by EPOF. This Agreement is, and the other documents and
instruments required hereby to which EPOF is a party will be, when executed and
delivered by the parties thereto, the valid and binding obligations of EPOF,
enforceable against EPOF in accordance with their respective terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting generally
the enforcement of creditors’ rights and (b) the availability of equitable
remedies (whether in a proceeding in equity or at law).

(c) No Violation or Conflict by EPOF. The execution, delivery and performance of
this Agreement by EPOF, and the consummation of the transactions contemplated
herein, do not and will not (a) conflict with or violate any Law, judgment,
order or decree binding on EPOF or (b) the Constituent Documents of EPOF.

(d) No Broker. Other than Tri-Artisan Partners LLC (“Tri-Artisan”), neither EPOF
nor any of its Affiliates has any liability to any broker, investment banker or
other person for any broker’s, finder’s or other similar fee or commission in
connection with the transactions contemplated herein, based upon arrangements
made by or on behalf of EPOF and all fees and expenses of Tri-Artisan shall be
paid solely by EPOF.

4.2 OPPS Warranties. OPPS hereby warrants to Smithfield, the Company and Holdco
that:

(a) Organization. OPPS is a société à responsibilité limitée duly organized,
validly existing and in good standing under the laws of Luxembourg and has full
power to enter into this Agreement and to perform its obligations hereunder.

(b) Authorization; Execution and Delivery; Enforceability. The execution,
delivery and performance by OPPS of this Agreement, and of all of the other
documents and instruments required hereby from OPPS, are within the power of
OPPS and have been duly authorized by all necessary action of OPPS. This
Agreement has been duly executed and delivered by OPPS. This Agreement is, and
the other documents and instruments required hereby to which OPPS is a party
will be, when executed and delivered by the parties thereto, the valid and
binding obligations of OPPS, enforceable against OPPS in accordance with their
respective terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or affecting generally the enforcement of creditors’ rights and (b) the
availability of equitable remedies (whether in a proceeding in equity or at
law).

(c) No Violation or Conflict by OPPS. The execution, delivery and performance of
this Agreement by OPPS, and the consummation of the transactions contemplated
herein, do not and will not (a) conflict with or violate any Law, judgment,
order or decree binding on OPPS or (b) the Constituent Documents of OPPS.

(d) No Broker. Other than Tri-Artisan, neither OPPS nor any of its Affiliates
has any liability to any broker, investment banker or other person for any
broker’s, finder’s or other similar fee or commission in connection with the
transactions contemplated herein, based upon arrangements made by or on behalf
of OPPS and all fees and expenses of Tri-Artisan shall be paid solely by OPPS.

 

36



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

5.1 Conduct of Business of Smithfield France and the Subsidiaries. Except as
otherwise expressly contemplated by this Agreement, during the period from the
date of this Agreement to the Effective Time of Closing, Smithfield shall cause
Smithfield France and the Subsidiaries to conduct their respective operations
according to their ordinary and usual course of business and consistent with
past practice, and Smithfield shall cause Smithfield France and the Subsidiaries
to use their commercially reasonable efforts to preserve intact their business
organization, to keep available the services of their officers and employees and
to maintain existing relationships with licensors, licensees, suppliers,
contractors, distributors, customers and others having material business
relationships with them.

5.2 Access to Information. Between the date of this Agreement and the Effective
Time of Closing, OCM and its authorized representatives will be given reasonable
access to (a) Smithfield France and the Subsidiaries and (b) the Books and
Records of Smithfield France and the Subsidiaries. Smithfield shall also provide
representatives of OCM with reasonable access upon request to other personnel of
Smithfield France and the Subsidiaries and to Smithfield France’s and the
Subsidiaries’ premises; provided, however, that any such access shall be
conducted in a mutually satisfactory manner that is intended to preserve the
confidentiality of the transactions contemplated herein prior to Closing. All
such information shall be kept confidential in accordance with the
Confidentiality and Exclusivity Agreement.

5.3 Commercially Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper and advisable under applicable Law that are
necessary to consummate and make effective the transactions contemplated by this
Agreement and the Purchase Agreement, including, without limitation, obtaining
debt financing for the Company.

5.4 Public Announcements. Smithfield and OCM shall consult with each other
before the issuance of any press release or the making of any other public
statement with respect to this Agreement or any of the transactions contemplated
herein. Neither Smithfield nor OCM shall issue any such press release or make
any such public statement prior to such consultation or as to which Smithfield
or OCM reasonably objects, except as may be required by Law or by obligations
pursuant to any listing agreement with any national securities exchange or
inter-dealer quotation system.

5.5 Confidentiality and Exclusivity Agreement. Notwithstanding the execution of
this Agreement, the Confidentiality and Exclusivity Agreement shall remain in
full force and effect through the earlier to occur of (a) the expiration of the
Confidentiality and Exclusivity Agreement in accordance with its terms or
(b) the Effective Time of Closing, at which time the Confidentiality and
Exclusivity Agreement shall terminate and be of no further force and effect.

 

37



--------------------------------------------------------------------------------

5.6 Target Debt. Pursuant to (i) Section (b)(ii)(e) of that certain Letter
Agreement, dated August 4, 2006 (the “Letter Agreement”), among SLE, Parent,
Tarvalón, EPOF, OPPS, Sara Lee/DE France S.A.S. (“Sara Lee/DE”), Smithfield and
Sara Lee Charcuterie S.A. (“SLC”) and (ii) Article II of that certain Claim
Assignment Agreement, dated as of August 4, 2006 (the “Assignment Agreement”) by
and between Sara Lee/DE, SLC, Tarvalón, EPOF, OPPS and Smithfield, each of EPOF,
OPPS, Smithfield and Tarvalón agreed to jointly and severally to perform (or
procure the performance of) all further acts and things, and execute and deliver
(or procure the execution and delivery of) all such further documents, at
EPOF’s, OPPS’s, Smithfield’s and Tarvalón’s cost, as may be required by law or
as may be necessary or reasonably desirable to implement the transactions
contemplated by the Letter Agreement and the Assignment Agreement. Each of EPOF,
OPPS, Smithfield and Tarvalón agrees to indemnify the other parties, their
affiliates and their respective members, directors, officers, employees and
agents against, and agrees to hold each of them harmless from, any damage, loss,
liability, cost, charge, fee, penalty, tax or expense (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses) incurred
or suffered by them arising out of, or relating to, the breach by such party of
(x) Section(b)(ii)(e) of the Letter Agreement and/or (y) Article II of the
Assignment Agreement.

ARTICLE VI

CONDITIONS PRECEDENT TO CLOSING

6.1 Conditions Precedent to Obligations of OCM. Each and every obligation of OCM
to be performed at the Closing shall be subject to the satisfaction, or waiver
by OCM, at or prior to the Closing, of the following express conditions
precedent:

(a) the warranties of Smithfield contained in Article III hereof shall be true
and correct as of the date hereof and as of the Closing Date as though made on
the Closing Date (without regard to any Material Adverse Effect or materiality
qualifiers contained therein), except (i) to the extent such warranties
expressly speak as of an earlier date, in which case as of such earlier date and
(ii) for those failures to be true and correct that would not, individually or
in the aggregate have, or be reasonably likely to have, a Transaction Material
Adverse Effect;

(b) Smithfield and/or the Company, as the case may be, shall, in all material
respects, have performed all obligations and complied with all covenants
necessary to be performed or complied with by them or it on or before the
Effective Time of Closing;

(c) since the date of this Agreement, there shall have occurred no changes,
events or circumstances which would, individually or in the aggregate,
constitute a Transaction Material Adverse Effect, it being understood that
Smithfield shall not waive the condition contained in Clause 3.1(b) of the
Purchase Agreement without OCM’s prior written consent;

(d) OCM shall have received a certificate of the President or any Vice President
of Smithfield, in a form reasonably satisfactory to counsel for OCM, certifying
fulfillment of the matters referred to in paragraphs (a), (b) and (c) of this
Section 6.1;

 

38



--------------------------------------------------------------------------------

(e) no investigation, suit, action or other proceeding shall be pending before
any Governmental Authority that seeks restraint, prohibition, damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby, or that otherwise questions the validity or legality of
this Agreement or the consummation of the transactions contemplated hereby; and

(f) the transactions contemplated by the Purchase Agreement shall be consummated
simultaneously with the Closing.

6.2 Conditions Precedent to Obligations of Smithfield. Each and every obligation
of Smithfield to be performed at the Closing shall be subject to the
satisfaction, or waiver by Smithfield, at or prior to the Closing, of the
following express conditions precedent:

(a) the warranties of each of EPOF and OPPS contained in Article IV hereof shall
be true and correct in all respects (as to warranties qualified or limited by
the word “material” or phrases of like import) and in all material respects (as
to warranties not so limited or qualified) when made and at and as of the
Closing Date with the same force and effect as if those warranties had been made
at and as of such time except to the extent such warranties speak as of a
specified earlier date, then as of such earlier date;

(b) each of EPOF and OPPS shall, in all material respects, have performed all
obligations and complied with all covenants necessary to be performed or
complied with by them before the Effective Time of the Closing;

(c) Smithfield shall have received a certificate of a Director of each of EPOF
and OPPS, in a form reasonably satisfactory to counsel for Smithfield,
certifying fulfillment of the matters referred to in paragraphs (a) and (b) of
this Section 6.2;

(d) the transactions contemplated by the Purchase Agreement shall be consummated
simultaneously with the Closing; and

(e) no investigation, suit, action or other proceeding shall be pending before
any Governmental Authority that seeks restraint, prohibition, damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby, or that otherwise questions the validity or legality of
this Agreement or the consummation of the transactions contemplated hereby.

ARTICLE VII

INDEMNITIES AND ADDITIONAL COVENANTS

7.1 Smithfield’s Indemnity

(a) Each of Smithfield and Parent hereby indemnifies and holds (x) EPOF, OPPS
and their respective Affiliates (other than the Company) (collectively, the “OCM
Indemnified Parties”) and (y) the Company harmless from and against, and agrees
to defend promptly the OCM Indemnified Parties and the Company from and
reimburse the OCM Indemnified Parties and the Company for, any and all losses,
damages, costs, expenses, liabilities, obligations and claims of any kind,
including, without limitation, reasonable

 

39



--------------------------------------------------------------------------------

attorneys’ fees and other legal costs and expenses but excluding, except as
expressly set forth herein, any claims for punitive, consequential, special or
incidental damages (hereinafter referred to collectively as “Losses”)
(including, for the purposes of indemnification of the Company, claims for lost
profits, and diminution in value of Smithfield France and the Subsidiaries in
reference to the value of Smithfield France and the Subsidiaries determined for
the purposes of Article II of this Agreement), that (A) in the case of any OCM
Indemnified Party, that any OCM Indemnified Party and (B) in the case of the
Company, the Company may at any time suffer or incur, or become subject to, as a
result of or in connection with (i) any breach or inaccuracy of any of the
warranties made by Smithfield in or pursuant to this Agreement without regard to
any Material Adverse Effect or materiality qualifier or monetary threshold
therein and (ii) any breach or failure of Smithfield to carry out, perform,
satisfy and discharge any of its covenants, agreements, undertakings,
liabilities or obligations under this Agreement or under any of the documents
and instruments delivered by Smithfield pursuant to this Agreement; provided,
that (1) the OCM Indemnified Parties shall have the right to indemnification
pursuant to clause (i) above only for those warranties set forth in Sections
3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.8, 3.9, 3.29 and 3.40 of this Agreement and
(2) in no event shall Smithfield and Parent be liable to pay duplicate Losses to
each of (x) the OCM Indemnified Parties and (y) the Company in respect of any
single claim for Losses; provided, further, that the Company shall have the
first priority to make any claim for indemnification. Neither Smithfield nor
Parent shall be required to indemnify, hold harmless, defend or reimburse the
OCM Indemnified Parties or the Company pursuant to Section 7.1(a)(i) hereof in
respect of the warranties made by Smithfield unless such right to
indemnification is asserted by an OCM Indemnified Party or the Company by notice
to Smithfield within the following time periods:

(A) with respect to the warranties set forth in Sections 3.1, 3.2, 3.3, 3.4,
3.5, 3.6, 3.8, 3.9, 3.29 and 3.40 hereof, without time limitation; and

(B) with respect to all other warranties set forth in Article III hereof, within
three (3) years after the Closing Date.

Notwithstanding the foregoing, neither Smithfield nor Parent shall be required
to indemnify, hold harmless, defend or reimburse any OCM Indemnified Party or
the Company pursuant to this Section 7.1(a) unless and until the amount of all
Losses for which indemnification is sought by either party with respect thereto
shall exceed, in the aggregate, €3,000,000, at which point Smithfield and Parent
will be obligated to indemnify the OCM Indemnified Parties or the Company, as
the case may be, for all additional Losses in excess thereof; provided, however,
that Smithfield’s and Parent’s obligation to indemnify, hold harmless, defend or
reimburse the OCM Indemnified Parties and the Company for any Losses incurred in
connection with this Section 7.1(a) shall in no event exceed €24,000,000 in the
aggregate in respect thereof.

(b) The amounts for which Smithfield and Parent shall be liable under
Section 7.1(a) of this Agreement shall be net of any insurance proceeds received
by any OCM Indemnified Party or the Company in connection with the facts giving
rise to the right of indemnification.

 

40



--------------------------------------------------------------------------------

(c) In the event a claim against any OCM Indemnified Party or the Company arises
that is covered by the indemnity provisions of Section 7.1(a) of this Agreement,
notice shall be given promptly by such OCM Indemnified Party or the Company to
Smithfield and Parent; provided, however, that the failure to give notice as
required by this Section 7.1(c) shall not result in a waiver of any right to
indemnification hereunder except to the extent that Smithfield’s and Parent’s
ability to defend against the event with respect to which indemnification is
sought is actually prejudiced by the failure of the OCM Indemnified Party or the
Company to give such notice promptly. Provided that Smithfield and Parent admit
in writing to the party seeking indemnification that such claim is covered by
the indemnity provisions of Section 7.1(a) hereof, Smithfield and Parent shall
have the right to contest and defend by all appropriate legal proceedings such
claim and to control all settlements (unless the party seeking indemnification
agrees to assume the cost of settlement and to forgo such indemnity) and to
select lead counsel to defend any and all such claims at the sole cost and
expense of Smithfield and Parent; provided, however, that neither Smithfield nor
Parent may effect any settlement that could result in any cost, expense or
liability to, or have any adverse effect upon, any OCM Indemnified Party or the
Company unless such party consents in writing to such settlement and Smithfield
and Parent agree to indemnify such party therefor. The party seeking
indemnification may select counsel to participate in any defense, in which event
such counsel shall be at the sole cost and expense of such party. In connection
with any such claim, action or proceeding, the parties shall cooperate with each
other and provide each other with access to relevant books and records in their
possession.

7.2 OCM’s Indemnity

(a) OCM hereby indemnifies and holds (x) Smithfield and its Affiliates (other
than the Company) (the “Smithfield Indemnified Parties”) and (y) the Company
harmless from and against, and agrees to defend promptly the Smithfield
Indemnified Parties and the Company from and reimburse the Smithfield
Indemnified Parties and the Company for, any and all Losses (including, for the
purposes of indemnification of the Company, claims for lost profits and
diminution in value) that (A) in the case of the Smithfield Indemnified Parties,
the Smithfield Indemnified Parties or (B) in the case of the Company, the
Company may at any time suffer or incur, or become subject to, as a result of or
in connection with (i) any breach or inaccuracy of any of the warranties made by
OCM in or pursuant to this Agreement without regard to any materiality qualifier
therein and (ii) any breach or failure by OCM to carry out, perform, satisfy and
discharge any of its covenants, agreements, undertakings, liabilities or
obligations under this Agreement or under any of the documents and instruments
delivered by OCM pursuant to this Agreement; provided, that in no event shall
OCM be liable to pay duplicate Losses to each of (x) the Smithfield Indemnified
Parties and (y) the Company in respect of any single claim for Losses; provided,
further, that the Company shall have the first priority to make any claim for
indemnification. Notwithstanding the foregoing, OCM shall not be required to
indemnify, hold harmless, defend or reimburse Smithfield pursuant to this
Section 7.2(a) unless and until the amount of all Losses for which
indemnification is sought with respect thereto shall exceed, in the aggregate,
€3,000,000, at which point OCM will be obligated to indemnify the Smithfield
Indemnified Parties for all additional Losses with respect thereto; provided,
however, that OCM’s obligation to indemnify, hold harmless, defend or reimburse
the Smithfield Indemnified Parties and the Company for any Losses incurred in
connection with this Section 7.2(a) shall in no event exceed €24,000,000 in the
aggregate in respect thereof.

 

41



--------------------------------------------------------------------------------

(b) The amounts for which OCM shall be liable under Section 7.2(a) of this
Agreement shall be net of any insurance proceeds received by a Smithfield
Indemnified Party or the Company in connection with the facts giving rise to the
right of indemnification.

(c) In the event a claim against any Smithfield Indemnified Party or the Company
arises that is covered by the indemnity provisions of Section 7.2(a) of this
Agreement, notice shall be given promptly by such Smithfield Indemnified Party
or the Company to OCM; provided, however, that the failure to give notice as
required by this Section 7.2(c) shall not result in a waiver of any right to
indemnification hereunder except to the extent that OCM’s ability to defend
against the event with respect to which indemnification is sought is actually
prejudiced by the failure of the Smithfield Indemnified Party or the Company to
give such notice promptly. Provided that OCM admits in writing to the party
seeking indemnification that such claim is covered by the indemnity provisions
of Section 7.2(a) hereof, OCM shall have the right to contest and defend by all
appropriate legal proceedings such claim and to control all settlements (unless
the party seeking indemnification agrees to assume the cost of settlement and to
forgo such indemnity) and to select lead counsel to defend any and all such
claims at the sole cost and expense of OCM; provided, however, that OCM may not
effect any settlement that could result in any cost, expense or liability to, or
have any adverse effect upon, any Smithfield Indemnified Party or the Company
unless such party consents in writing to such settlement and OCM agrees to
indemnify such party therefor. The party seeking indemnification may select
counsel to participate in any defense, in which event such counsel shall be at
the sole cost and expense of such party. In connection with any such claim,
action or proceeding, the parties shall cooperate with each other and provide
each other with access to relevant books and records in their possession.

7.3 Additional OCM Indemnity. Oaktree hereby indemnifies and holds Parent
harmless from and against with respect to, and agrees to reimburse Parent for,
one-half (1/2) of any and all Losses that Parent may at any time actually suffer
or actually incur pursuant to Clause 36 of the Purchase Agreement or that
certain side letter, dated June 26, 2006, among Parent, the Company and Sara Lee
Corporation relating to termination fee matters (the “Termination Fee Letter”);
provided, that notwithstanding anything to the contrary in this Agreement,
Oaktree will have no direct performance obligations under the Purchase Agreement
other than the obligations to pay the amounts described in this Section 7.3. For
the avoidance of doubt, no third party shall have the right to make any claim
against Oaktree by operation of this Section 7.3.

7.4 Company Indemnity. Each of the Company and HoldCo hereby indemnifies and
holds their respective directors harmless from and against, and agrees to
reimburse the directors for, any and all Losses that any such Person may at any
time suffer or incur, or become subject to, as a result of any claim made by any
third party regarding the valuation of Smithfield France and the Subsidiaries
for the purposes of Article II hereof. The directors of each of the Company and
HoldCo shall be third party beneficiaries for the purposes of this Section 7.4.

7.5 Further Assurances. In case at any time after the Closing Date any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the parties to this Agreement will take, without additional
consideration, such further action (including the execution and delivery of such
further instruments and documents) as any other party reasonably may request.

 

42



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION; WAIVER

8.1 Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the Effective Time of
Closing:

(a) by mutual written consent of Smithfield and OCM;

(b) by Smithfield at any time following Smithfield becoming aware that either
EPOF or OPPS has breached any warranty or covenant contained in this Agreement
in any material respect, if Smithfield has notified OCM of the breach and the
breach has continued without cure for a period of 20 days after the notice of
breach;

(c) by OCM at any time following OCM becoming aware that Smithfield has breached
any warranty or covenant contained in this Agreement in any material respect, if
OCM has notified Smithfield of the breach and the breach has continued without
cure for a period of 20 days after the notice of breach;

(d) by Smithfield or OCM, if the Purchase Agreement has been terminated in
accordance with its terms;

(e) by Smithfield or OCM, if any court of competent jurisdiction or other
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated herein and such order, decree, ruling or other action shall have
become final and nonappealable; or

(f) by OCM if, immediately prior to Closing, OCM, acting reasonably and in good
faith, determines that a Material Adverse Change (as defined in the Purchase
Agreement) has occurred and is continuing and OCM (i) provides notice of such
determination immediately thereafter to Smithfield and (ii) describes in such
notice with specificity the basis for OCM’s determination.

8.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1 hereof, this Agreement shall forthwith become void and have no
effect, without any liability on the part of any party or its directors,
officers or shareholders; provided, however, that nothing contained in this
Section 8.2 shall (a) relieve any party from liability for any breach of this
Agreement or from its obligations under the proviso to Section 9.2 hereof or
(b) relieve Oaktree of its obligations pursuant to Section 7.3 hereof; provided,
further, however, that any termination of this Agreement shall not preclude
Smithfield from consummating the transactions contemplated by the Purchase
Agreement.

8.3 Waiver; Extension. At any time prior to the Effective Time, each of EPOF and
Smithfield may (a) extend the time for the performance of any of the obligations
or other acts of the other party, (b) waive any inaccuracies in the warranties
of the other party contained in this Agreement or in any document delivered
pursuant to this Agreement or waive compliance with

 

43



--------------------------------------------------------------------------------

any of the covenants, agreements or conditions of the other party contained in
this Agreement. Any agreement on the part of a party to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. The failure of any party to this Agreement to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
those rights.

ARTICLE IX

MISCELLANEOUS

9.1 Entire Agreement; Amendment. This Agreement and the documents referred to
herein (including the Confidentiality and Exclusivity Agreement) and to be
delivered pursuant hereto constitute the entire agreement between the parties
pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties, whether oral or written, and there are no warranties or other
agreements between the parties in connection with the subject matter hereof,
except as specifically set forth herein or therein. No amendment, supplement,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision of this Agreement, whether or not similar, nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

9.2 Expenses. The Company shall promptly reimburse each party following the
Closing for all out-of-pocket fees and expenses incurred by such party that are
associated with the transactions contemplated hereby and by the Purchase
Agreement, including, without limitation, all actual, out-of-pocket due
diligence and related costs and expenses, fees and expenses of legal and
accounting advisors, consultants and financing fees and expenses (and, in the
case of Smithfield, investment banking advisory fees) (“Expenses”); provided,
that in the event of the termination of this Agreement pursuant to Article VIII,
Smithfield and Oaktree shall each bear 50% of the aggregate Expenses of the
parties.

9.3 Governing Law; Consent to Jurisdiction. This Agreement shall be construed
and interpreted according to the laws of the State of New York, without regard
to the conflicts of law rules thereof; provided, however, that Sections 5-1401
and 5-1402 of the New York General Obligations Law shall apply to this
Agreement. Each of the parties hereto, in respect of itself and its properties,
agrees to be subject to (and hereby irrevocably submits to) the nonexclusive
jurisdiction of any United States federal court sitting in the Borough of
Manhattan, New York City, New York in respect of any suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
herein, and irrevocably agrees that all claims in respect of any such suit,
action or proceeding may be heard and determined in any such court. Each of the
parties hereto irrevocably waives, to the fullest extent it may effectively do
so under applicable Law, any objection to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Either party hereto may make service on the other party by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 9.5
hereof. Nothing in this Section 9.3, however, shall affect the right of any
party to bring any action or proceeding arising out of or relating to this
Agreement in any other court within the United States or to serve legal process
in any other manner permitted by Law or in equity.

 

44



--------------------------------------------------------------------------------

9.4 Assignment. This Agreement and each party’s respective rights hereunder may
not be assigned by operation of Law or otherwise at any time except as expressly
set forth herein without the prior written consent of the other party.

9.5 Notices. All communications, notices and disclosures required or permitted
by this Agreement shall be in writing and shall be deemed to have been given
when delivered personally or by messenger or by overnight delivery service, or
when mailed by registered or certified United States mail, postage prepaid,
return receipt requested, or when received via telecopy, telex or other
electronic transmission, in all cases addressed to the person for whom it is
intended at his address set forth below or to such other address as a party
shall have designated by notice in writing to the other party in the manner
provided by this Section 9.5:

 

If to Smithfield:    SFDS Global Holdings BV    c/o Smithfield Foods, Inc.   
499 Park Avenue, 6th Floor    New York, New York 10022    Attention:     Richard
J. M. Poulson, Esq.   

  Executive Vice President, General Counsel and

  

  Senior Advisor to the Chairman

   Facsimile:      (212) 758-8421 With a copy to:    Smithfield Foods, Inc.   
200 Commerce Street    Smithfield, VA 23430    Attention:     Michael H. Cole,
Esq.   

  Vice President, Secretary and

  

  Deputy General Counsel

   Facsimile:     (757) 365-3025 And to:    Hunton & Williams LLP    Riverfront
Plaza, East Tower    951 East Byrd Street    Richmond, VA 23219   
Attention:     Gary E. Thompson    Facsimile:     (804) 788-8218 If to EPOF:   
OCM Luxembourg EPOF Meats Holdings SARL    67 Boulevard Grand-Duchesse Charlotte
   L-1331 Luxembourg    Telecopy:     00 352 264 582 94    Attention:     Justin
Bickle   

  Szymon Dec

 

45



--------------------------------------------------------------------------------

With a copy to:    Skadden, Arps, Slate, Meagher & Flom LLP    Four Times Square
   New York, New York 10036    Telecopy:     212-735-2000    Attention:    
Eileen T. Nugent If to OPPS:    OCM Luxembourg OPPS Meats Holdings SARL    67
Boulevard Grand-Duchesse Charlotte    L-1331 Luxembourg    Telecopy:     00 352
264 582 94    Attention:     Pedro Urquidi   

  Chris Boehringer

With a copy to:    Skadden, Arps, Slate, Meagher & Flom LLP    Four Times Square
   New York, New York 10036    Telecopy:     212-735-2000    Attention:    
Eileen T. Nugent If to Oaktree:    OCM Luxembourg EPOF SARL    67 Boulevard
Grand-Duchesse Charlotte    L-1331 Luxembourg    Telecopy:     00 352 264 582 94
   Attention:     Justin Bickle   

  Szymon Dec

With a copy to:    Skadden, Arps, Slate, Meagher & Flom LLP    Four Times Square
   New York, New York 10036    Telecopy:     212-735-2000    Attention:    
Eileen T. Nugent

9.6 Counterparts; Headings. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same Agreement. The Table of Contents
and Article and Section headings in this Agreement are inserted for convenience
of reference only and shall not constitute a part hereof. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of an executed counterpart to this Agreement.

 

46



--------------------------------------------------------------------------------

9.7 Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at Law
or equity.

9.8 Interpretation. Unless the context requires otherwise, all words used in
this Agreement in the singular number shall extend to and include the plural,
all words in the plural number shall extend to and include the singular and all
words in any gender shall extend to and include all genders. All references to
contracts, agreements, leases or other understandings or arrangements shall
refer to oral as well as written matters. The specificity of any warranty
contained herein shall not be deemed to limit the generality of any other
warranty contained herein. All references to the “date of this Agreement” or the
“date hereof” shall be to June 29, 2006 unless specifically noted.

9.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to either
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner, to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

9.10 No Reliance. Except as set forth in Sections 7.1, 7.2 and 7.4 hereof with
respect to the OCM Indemnified Parties, the Smithfield Indemnified Parties and
the directors of the Company, as applicable, no third party is entitled to rely
on any of the warranties and agreements contained in this Agreement. Except as
set forth in Sections 7.1, 7.2 and 7.4 hereof with respect to OCM Indemnified
Parties, Smithfield Indemnified Parties and the directors of the Company, as
applicable, no party to this Agreement assumes any liability to any third party
because of any reliance on the warranties and agreements of the parties hereto
contained in this Agreement.

9.11 Survival; Exhibits. The warranties of each party hereto shall be deemed to
be material and to have been relied upon by the other parties, notwithstanding
any investigation heretofore or hereafter made by the other parties, and shall
survive the Closing to the extent and for such time as is necessary to enable
the parties to enforce their respective rights to indemnification under this
Agreement. Nothing in the Exhibits hereto shall be deemed adequate to disclose
an exception to a warranty made herein, unless such Exhibit identifies the
exception with reasonable particularity.

9.12 Oaktree. Except as expressly set forth in Section 7.3 and Article IX
hereof, Oaktree shall have no obligations under this Agreement or the Original
Contribution Agreement.

[Remainder of Page Intentionally Left Blank]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Contribution Agreement to be
duly executed as of the day and year first above written.

 

TARVALÓN, S.L.  

/s/ Michael H. Cole

Name:  

 

Its:  

 

BACARRETO, S.L.  

/s/ Michael H. Cole

Name:  

 

Its:  

 

SFDS GLOBAL HOLDINGS BV   By:   Trust International Management     (T.I.M.) B.V.
  Its:   Managing Director  

/s/ M.F. Selhorst

  Name:  

M.F. Selhorst

  Its:  

Managing Director

 

/s/ S.R. Bark

  Name:  

S.R. Bark

  Its:  

Attorney-in-Fact



--------------------------------------------------------------------------------

OCM LUXEMBOURG EPOF MEATS HOLDINGS SARL

/s/ Justin Bickle

Director

/s/ Jean Fell

Director

 

Director OCM LUXEMBOURG OPPS MEATS HOLDINGS SARL

/s/ Jean Fell

Director

/s/ Christopher Boehringer

Director

/s/ Pedro Urquidi

Director



--------------------------------------------------------------------------------

For the purposes of Articles VII and IX only: SMITHFIELD FOODS, INC.  

/s/ Michael H. Cole

Name:  

 

Its:  

 

For the purposes of Section 7.3 and Article IX only: OCM LUXEMBOURG EPOF SARL

/s/ Justin Bickle

Director

/s/ Jean Fell

Director

 

Director